UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended March 31, 2012; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-23511 INTEGRATED HEALTHCARE HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Nevada 87-0573331 (STATE OF INCORPORATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) 1301 North Tustin Avenue, Santa Ana, California (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) Registrant's telephone number, including area code: (714) 953-3503 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (TITLE OF CLASS) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer, accelerated filer or smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of voting stock held by non-affiliates of the registrant was $1,167,350 as of September 30, 2011 (computed by reference to the last sale price of a share of the registrant's common stock on that date as reported by the Over the Counter Bulletin Board). For purposes of this computation, it has been assumed that the shares beneficially held by directors and officers of registrant were "held by affiliates"; this assumption is not to be deemed to be an admission by such persons that they are affiliates of registrant. There were 255,307,262 shares outstanding of the registrant's common stock as of June 18, 2012. DOCUMENTS INCORPORATED BY REFERENCE: No portions of other documents are incorporated by reference into this Annual Report. INTEGRATED HEALTHCARE HOLDINGS, INC. FORM 10-K ANNUAL REPORT FOR THE YEAR ENDED MARCH 31, 2012 TABLE OF CONTENTS PART I 1 ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 14 ITEM 1B. UNRESOLVED STAFF COMMENTS 19 ITEM 2. PROPERTIES 20 ITEM 3. LEGAL PROCEEDINGS 21 ITEM 4. MINE SAFETY DISCLOSURES 21 PART II 22 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 22 ITEM 6. SELECTED FINANCIAL DATA 23 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 33 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 34 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 34 ITEM 9A. CONTROLS AND PROCEDURES 34 ITEM 9B. OTHER INFORMATION 35 PART III 36 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 36 ITEM 11. EXECUTIVE COMPENSATION 40 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 42 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 44 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 45 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 46 SIGNATURES 48 PART I FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K contains forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks discussed under the caption "Risk Factors" herein that may cause our Company's or our industry's actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as may be required by applicable law, we do not intend to update any of the forward-looking statements to conform these statements to actual results. As used in this report, the terms "we," "us," "our," "the Company," "Integrated Healthcare Holdings" or "IHHI" mean Integrated Healthcare Holdings, Inc., a Nevada corporation, unless otherwise indicated. ITEM 1. BUSINESS BACKGROUND Integrated Healthcare Holdings, Inc. is a predominantly physician owned company that, on March 8, 2005, acquired and began operating the following four hospital facilities in Orange County, California (referred to as the "Hospitals"): ● 282-bed Western Medical Center in Santa Ana ● 188-bed Western Medical Center in Anaheim ● 178-bed Coastal Communities Hospital in Santa Ana ● 114-bed Chapman Medical Center in Orange Together we believe that the Hospitals currently represent approximately 11.6% of all hospital beds in Orange County, California (based on the most recent data, as of June 30, 2011, on the website of the Office of Statewide Health Planning and Development for California). Prior to March 8, 2005, we were primarily a development stage company with no material operations. On September 29, 2004, the Company entered into a definitive agreement to acquire the four Hospitals from subsidiaries of Tenet Healthcare Corporation ("Tenet"), and the transaction closed on March 8, 2005. The transaction included operations of four licensed general acute care hospitals with a total of 762 beds. All four hospitals are accredited by the Joint Commission on Accreditation of Healthcare Organizations and other appropriate accreditation agencies that accredit specific programs. All properties are in Orange County, California, and operate as described below. WESTERN MEDICAL CENTER– SANTA ANA. Western Medical Center - Santa Ana, located at 1001 North Tustin Avenue, Santa Ana, CA 92705, is Orange County's first hospital, founded over 100 years ago. The hospital is one of IHHI's two hospitals in Santa Ana, which are the only two general acute care hospitals in this city of 325,000 people. The hospital has 282 beds and provides quaternary, tertiary and secondary services. It serves the entire county as one of only three designated trauma centers in Orange County along with other tertiary services such as burn center, emergency and scheduled neurosurgical care, cardiac surgical services, a paramedic base station and receiving center. The hospital also maintains Intensive Care Units for adults and pediatrics, and a Neonatal Intensive Care Unit. Additionally, the hospital offers telemetry, neurosurgical definitive observation, medical, surgical, pediatric and obstetric inpatient services. Supporting these services the hospital offers operating and recovery rooms, radiology services, respiratory therapy services, clinical laboratories, pharmacy, physical and occupational therapy services on an inpatient and most on an outpatient basis. The hospital has approximately 258 active physicians and 436 employee nurses, and hospital staff. WESTERN MEDICAL CENTER– ANAHEIM. Western Medical Center - Anaheim, located at 1025 South Anaheim Boulevard, Anaheim, CA 92805, has 188 beds and offers a full range of acute medical and psychiatric care services serving northern Orange County and providing tertiary services to Riverside County residents. The hospital offers special expertise in the tertiary services of The Heart and Vascular Institute, and Behavioral Health Services. Additionally, the hospital provides the Women and Children Health Services, and 24-hour Emergency Services. Supporting these services the hospital offers critical care, medical, surgical and psychiatric services supported by operating and recovery rooms, radiology services, respiratory therapy services, clinical laboratories, pharmacy, physical and occupational therapy services on an inpatient and outpatient basis. The hospital has approximately 73 active physicians and 222 employee nurses, and hospital staff. 1 COASTAL COMMUNITIES HOSPITAL– SANTA ANA. Coastal Communities Hospital, located in Santa Ana at 2701 South Bristol Street, Santa Ana, CA 92704, has served the community for more than 30 years, providing comprehensive medical and surgical services in a caring and compassionate environment. The hospital is one of IHHI's two hospitals in Santa Ana, which are the only two general acute care hospitals in this city of 325,000 people. The hospital has tailored its services to meet the changing needs of the community. The hospital's staff reflects the cultural diversity of the community and is particularly responsive and sensitive to diverse healthcare needs. The 178-bed hospital offers critical care, medical, surgical obstetric, psychiatric and sub-acute services supported by operating and recovery rooms, radiology services, respiratory therapy services, clinical laboratories, pharmacy, physical and occupational therapy services on an inpatient and most on an outpatient basis. The hospital has approximately 62 active physicians and 183 employee nurses, and hospital staff. CHAPMAN MEDICAL CENTER– ORANGE. Founded in 1969, Chapman Medical Center is a 114-bed acute care facility located at 2601 East Chapman Avenue, Orange, CA 92869. The hospital's advanced capabilities position the facility as a leader in specialty niche programs, including the following centers: Chapman Center for Obesity (surgical weight loss program); Center for Heartburn and Swallowing; Neuro-spine Center; Center for Senior Mental Health; and Positive Action Center (Adult and Adolescent Chemical Dependency Program). Supporting these services the hospital offers critical care, medical, surgical and geriatric psychiatric services supported by operating and recovery rooms, radiology services, respiratory therapy services, clinical laboratories, pharmacy, physical and occupational therapy services on an inpatient and most on an outpatient basis. The hospital has approximately 28 active physicians and 108 employee nurses, and hospital staff. EMPLOYEES AND MEDICAL STAFF At March 31, 2012, the Company had approximately 3,030 employees. Of these employees, approximately 1,303 are represented by two labor unions, the California Nurses Association ("CNA") and Service Employee International Union -United Healthcare Workers ("SEIU"), who are covered by collective bargaining agreements. We believe that our relations with our employees are good. The Company also had approximately 104 individuals from contracting agencies at March 31, 2012, consisting primarily of housekeeping staff. Our hospitals are fully staffed by physicians and other independently practicing medical professionals licensed by the State, who have been admitted to the medical staff of the individual hospital. Under state laws and licensing standards, hospitals' medical staffs are self-governing organizations subject to ultimate oversight by the hospital's local governing board. None of these physicians are employees of the hospitals. Physicians are not limited to medical staff membership at our hospitals, and many are on staff at our other hospitals, or hospitals not owned or operated by us. Physicians on our medical staffs are free to terminate their membership on our medical staffs and admit their patients to other hospitals, owned, or not owned by us. Non-physician staff, including nurses, therapists, technicians, finance, registration, maintenance, clerical, housekeeping, and administrative staff are generally employees of the hospital, unless the service is provided by a third party contracted entity. We are subject to federal and state minimum wage and hour laws and various state labor laws and maintain an employee benefit plan. Our hospitals' operations depend on the abilities, efforts, experience and loyalty of our employees and physicians, most of who have no long-term contractual relationship. Our ongoing business relies on our attraction of skilled, quality employees, physicians and other healthcare professionals in all disciplines. We strive to successfully attract and retain key employees, physicians and healthcare professionals. Our operations, financial position and cash flows could be materially adversely affected by the loss of key employees or sufficient numbers of qualified physicians and other healthcare professionals. The relations we have with our employees, physicians, and other healthcare professionals are key to our success and they are a priority in our management philosophy. NURSING CAN HAVE A SIGNIFICANT EFFECT ON OUR LABOR COSTS. THE NATIONAL NURSING SHORTAGE CONTINUES AND IS SERIOUS IN CALIFORNIA. THE RESULT HAS BEEN AN INCREASE IN THE COST OF NURSING PERSONNEL, THUS AFFECTING OUR LABOR EXPENSES. RECENTLY, THERE HAS BEEN SOME LESSENING IN THE NEED FOR CONTRACT AGENCY NURSES FOLLOWING THE RECESSION AS NURSES RETURN TO THE WORK FORCE. THERE IS STILL NO BASIS TO PREDICT THE LONGEVITY OF THIS EFFECT. ADDITIONALLY, CALIFORNIA INSTITUTED MANDATORY NURSE STAFFING RATIOS, THUS SETTING A HIGH LEVEL OF NURSES TO PATIENTS, BUT ALSO REQUIRING NURSING STAFF RATIOS BE MAINTAINED AT ALL TIMES EVEN WHEN ON BREAKS OR LUNCH. THESE REQUIREMENTS IN THE ENVIRONMENT OF A SEVERE NURSING SHORTAGE MAY CAUSE THE LIMITING OF PATIENT ADMISSIONS WITH AN ADVERSE EFFECT ON OUR REVENUES. OUR PLAN IS TO IMPROVE COMPLIANCE AND REDUCE THE COST OF CONTRACT LABOR NEEDED TO ACHIEVE THE NURSE STAFFING RATIOS. COMPETITION Hospital competition is unique to each facility and the community in which it operates.A hospital’s competitive position within its geographic area is affected by several factors, including, but not limited to the following: 2 A hospital’s competitive position is affected by the services the hospital offers and whether other hospitals in the area offer the same or similar services.Hospitals are dependent on physicians to admit patients to the hospital.Thus, the number of physicians around the hospital, their specialties, and the quality of medicine they practice will have a major impact on hospital competition.The ability of the hospital to employ and retain qualified nurses, other health care professionals and administrative staff will also affect the hospitals’ competitiveness in the market place.Further, a hospital’s reputation with patients, physicians, employees, and contracting health plans can influence the hospital’s competitive position.Southern California is a highly competitive managed health care market; therefore, the relationship a hospital has with managed care organizations is also a key factor in its competitiveness.The hospital’s location, the community immediately surrounding it and access to the hospital will also affect the hospital’s competitiveness.Other hospitals or health care organizations serving the same locations determine the intensity of the competition.The condition of the physical plant and the ability to invest in new equipment and technology can affect the community’s and physicians’ desire to use a particular hospital.The amount the hospital charges for services is also a factor in the hospital’s competitiveness.The funding sources of the competition can also be a factor if a competitor is tax exempt. Tax-exempt institutions have advantages not available to for-profit hospitals, such as endowments, charitable contributions, tax-exempt financing, and exemptions from certain taxes. Efforts to control health care costs are encouraging vertical integration in the health care services industry.Hospital systems are acquiring physician practices and other outpatient and sub-acute providers to position themselves for readmission, bundling and other payment restructuring. Similarly, payers are consolidating and acquiring disease management service providers in an effort to offer more competitive programs.As integrated health systems come to dominate the markets of health insurance and medical services, the hospital industry will be dramatically affected. Finally, laws and regulations governing antitrust, anti-kickback, physician referrals and other applicable regulations, such as requirements imposed on physician-owned hospitals, impact a hospital’s ability to compete.Since these factors are individual to each hospital, and are subject to change, each hospital must develop its own strategies, to address the competitive factors in its local service area. We endeavor to ensure our Hospitals remain competitive. We believe our Hospitals compete within local communities on the basis of many factors, including providing high quality of care, attracting and retaining quality physicians, and attracting and retaining skilled clinical personnel and other health care professionals.We also believe that the location of our Hospitals, the scope of services we offer, and our prices for services help maintain our competitive position.We continue to focus our efforts and resources on these areas to maintain a competitive position in the communities we serve. HEALTH CARE REGULATION AND LICENSING Health care, as one of the largest industries in the United States, continues to attract much legislative interest and public attention.Changes in the Medicare and Medicaid programs and other government health care programs, as well as hospitalcost-containment initiatives by public and private payers, proposals to limit payments and health care spending, and industry wide competitive factors greatly affect the health care industry.The industry is also subject to extensive federal, state and local regulations relating to licensure, operations, ownership of facilities, physician relationships, expansion of facilities and services, and charges and effective reimbursement rates for services.The laws, rules and regulations governing the health care industry are extremely complex, and the industry often has little or no regulatory or judicial interpretation for guidance.Compliance with such regulatory requirements, as interpreted and amended from time to time, can increase operating costs and thereby adversely affect the financial viability of our business.Failure to comply with current or future regulatory requirements could also result in the imposition of various civil and criminal sanctions including fines, restrictions on admission, denial of payment for services rendered, revocation of licensure, decertification, imposition of temporary management or the closure of a facility. The Patient Protection and Affordable Care Act In 2010, the U.S. Congress adopted and President Obama signed into law comprehensive reform legislation through the passage of the Patient Protection and Affordable Care Act (H.R.3590) and the Health Care and Education Reconciliation Act (H.R.4872) (collectively, “PPACA”). The primary goal of this comprehensive legislation is to extend health coverage to millions of uninsured legal residents through a combination of public program expansion and private sector health insurance reforms.To fund the expansion of insurance coverage, the legislation contains measures designed to promote quality and cost efficiency in health care delivery and to generate budgetary savings in the Medicare and Medicaid programs. Although the law became effective on March 23, 2010, many provisions of PPACA, including the controversial mandated minimum coverage provisions, do not take effect until 2014.In March 2012, the United States Supreme Court heard arguments in cases challenging PPACA on several grounds, including the constitutionality of the minimum coverage provisions and the severability of those provisions from the other parts of the law. The Court is expected to publish its decision this summer. Because of the many variables involved, we are unable to predict with certainty the full impact of PPACA on our future revenues and operations at this time due to the law’s complexity, the limited amount of implementing regulations and interpretive guidance, gradual or potentially delayed implementation, pending Supreme Court challenges and possible amendment.However, we expect that several provisions of PPACA, including those described below, will have a material effect on our business. 3 ● Decreases in Annual Market Basket Updates.With varying effective dates, the annual Medicare market basket updates for many providers will be reduced, and adjustments to payment for expected productivity gains will be implemented.PPACA reduces the market basket update for hospitals beginning in 2012 by a productivity adjustment equal to the 10-year moving average of changes in annual economy-wide private non-farm business multifactor productivity.In addition to the productivity adjustment, the market basket will be reduced by 0.1% in 2012 and 2013, by 0.3% in 2014, by 0.2% in 2015 and 2016, and by 0.75% in 2017, 2018 and 2019.These reductions to the Hospitals’ reimbursements for inpatient services under Medicare by PPACA will adversely affect our business. ● Decreases in Medicare and Medicaid DSH Payments.Commencing in federal fiscal year 2014, Medicare Disproportionate Share Hospital (“DSH”) payments will be reduced initially by 75% and replaced by an increase to account for the national rate of consumers who do not have health care insurance and are provided uncompensated care.The rules for this uncompensated care adjustment have not yet been published.Commencing in 2014, a state’s Medicaid DSH allotment from federal funds will also be reduced.PPACA mandates reductions in Medicaid DSH allotment to states for the years 2014 through 2020.Any reductions to our reimbursement under Medicare and Medicaid programs by PPACA could adversely affect our business. Likewise, any reductions in Medicare and Medicaid DSH payments could adversely affect our business. ● Medicaid Expansion.Medicaid programs will be expanded to a broader population with incomes up to 133% of federal poverty levels.Further, the law permits states to create federally funded, non-Medicaid plans for low-income residents not eligible for Medicaid.To a lesser extent, PPACA also expands the Children’s Health Insurance Program (“CHIP”).Our Hospitals may achieve increased revenues from providing care to individuals who, prior to PPACA, were previously uninsured. PPACA also contains several provisions intended to improve the quality and efficiency of medical care provided to Medicare and Medicaid beneficiaries.We anticipate these provisions, including those described below, may have a material effect on our business: ● Hospital Readmissions Reduction Program.Commencing in federal fiscal year 2012, Medicare payments that would otherwise be made to hospitals will be reduced by specified percentages to account for excess and “preventable” hospital readmissions. ● Medicare and Medicaid Payment Reductions for Hospital-Acquired Conditions.A Hospital-Acquired Condition (“HAC”) is a condition that is acquired by a patient while admitted as an inpatient to a hospital.Beginning in 2015, the 25% of hospitals with the highest national HAC rates will receive a 1% reduction in their Medicare payments for inpatient services.Similarly, under the Medicaid program, PPACA prohibits the use of federal funds to reimburse providers for medical services furnished to treat HACs.To the extent that Medicare or Medicaid patients are admitted to the Hospitals to treat HACs, the Hospitals’ reimbursements could be reduced. ● Value-Based Purchasing.Effective in 2012, a value-based purchasing program will be established under the Medicare program designed to pay hospitals based on performance of quality measures for services rendered.Where a hospital meets or exceeds the quality measures for the given time period, the base operating Diagnosis Related Group (“DRG”) payment amount is increased by a percentage for the following fiscal year.Where a hospital does not meet the quality measures for a given time period, the base operating DRG payment amount is decreased by a percentage for the following fiscal year.To the extent that the Hospitals meet or fail to meet the quality metrics under the value-based purchasing program, their reimbursements for services furnished to Medicare patients may be affected. ● Accountable Care Organizations.PPACA required the Secretary to establish a Medicare Shared Savings Program that promotes accountability and coordination of care through the creation of Accountable Care Organizations (“ACOs”).The first participation period for those ACOs accepted into the Medicare Shared Savings Program began on January 1, 2012.The second participation period began on April 1, 2012, and a third participation period will begin on July 1, 2012.If the Hospitals choose to participate in the Shared Savings program, reimbursements for inpatient and outpatient services may be affected. ● Bundled Payment Pilot Program.In addition to the Medicare Shared Savings Program, PPACA requires the Secretary to establish a five-year, voluntary national bundled payment pilot program for Medicare services beginning no later than January 1, 2013.If the Hospitals receive approval to participate in the pilot program, their reimbursements for inpatient and outpatient services may be affected. As a result of PPACA’s passage, the health care industry will be subjected to significant new statutory and regulatory requirements and consequently to structural and operational changes and challenges for a substantial period of time.We will continue to assess the effect of PPACA and additional legislation on current and projected operations, financial performance and general financial condition. 4 Medicare Each of our Hospitals participates in the Medicare program.Medicare is a federal program that provides medical insurance benefits to persons age 65 and over, some disabled persons, and persons with end-stage renal disease.Under the Medicare program, we are paid for inpatient and outpatient services performed by the Hospitals.Our Hospitals continue to be affected by changes in laws and regulations pertaining to Medicare, which are often designed to reduce reimbursement rates. Inpatient Acute Care Services.Medicare pays most hospitals for services furnished to inpatients under a system known as the Prospective Payment System (“PPS”) where hospitals are paid for services based on predetermined rates.Medicare payments under PPS are based on the DRG to which each Medicare patient is assigned.The DRG is determined by the patient’s primary diagnosis and other factors for each particular Medicare inpatient stay.The amount to be paid for each DRG is established prospectively by the Center for Medicare and Medicaid Services (“CMS”).The DRG amounts are not directly related to a hospital’s actual costs or variations in service or length of stay.Therefore, if a hospital incurs costs in treating Medicare inpatients that exceed the DRG level of reimbursement plus any outlier payments, then that hospital will experience a loss from such services, which will have to be made up from other revenue sources.Payment limitations implemented by other third-party payers may restrict the ability of a hospital to engage in such “cost-shifting.”In 2008, CMS replaced the existing 538 DRGs with 745 new severity-adjusted diagnosis related groups (“Medicare Severity DRGs” or “MS-DRGs”).The new MS-DRGs are intended to more accurately reflect the cost of providing inpatient services and eliminate any incentives that hospitals may have to only treat the healthiest and most profitable patients. The DRG rates are adjusted by an update factor on October 1 of each year.The index used to adjust the DRG rates, known as the “market basket index,” takes into consideration the increase of costs experienced by hospitals in purchasing goods and services.Generally, however, the percentage increases in the DRG payments have been lower than the projected increase in the cost of goods and services purchased by hospitals.Also, as discussed above, PPACA provides for annual percentage decreases to the market basket index.Therefore, we cannot assure that in the future our Hospitals will be paid amounts that will adequately reflect changes in the cost of providing health care services.On August 1, 2011, CMS issued the “Changes to the Hospital Inpatient Prospective Payment systems for Acute Care Hospitals and Fiscal Year 2012 Rates” (“IPPS 2012 Final Rule”).The IPPS 2012 Final Rule provides for a 3.0% market basket increase for federal fiscal year 2012, reduced by 2.0% consisting of a 0.1% pre-determined reduction mandated by PPACA, a 1.0% productivity reduction mandated by PPACA, a 2.0% prospective coding adjustment reduction, and an increase of 1.1% for prospective rural floor budget neutrality correction. Because of the uncertainty of factors that may influence the inpatient PPS payments to our Hospitals, including admission volumes, length of stay and case mix, we cannot estimate the impact of the payment changes to the IPPS 2012 Final Rule will have on our annual Medicare inpatient net revenues. Outpatient Services.Hospital outpatient services, including hospital operating and capital costs, are reimbursed on a PPS basis.All services paid under the outpatient PPS are classified into groups called Ambulatory Payment Classifications (“APCs”).Services in each APC are similar clinically and in terms of the resources they require.Using hospital outpatient claims data from the most recent available hospital cost reports, CMS determines the median costs for the services and procedures in each APC group, and a payment rate is established for each APC.Depending on the services provided, hospitals may be paid for more than one APC per patient encounter.CMS will make additional payment adjustments under outpatient PPS including “outlier” payments for services where the hospital’s cost exceeds 2.5 times the APC rate for that service.In addition, certain other changes have reduced coinsurance payments below what they would have originally been under outpatient PPS.Several Medicare Part B services are specifically excluded from this rule, including certain physician and non-physician practitioner services, ambulance, clinical diagnostic laboratory services and non-implantable orthotics and prosthetics, physical and occupational therapy, and speech language pathology services. For calendar year 2012 and each subsequent calendar year, PPACA requires that the annual market basket update for outpatient services also be reduced by a productivity adjustment. The amount of that reduction will be the projected according to nationwide productivity gains over the preceding 10 years. To determine the projection, the U.S. Department of Health and Human Services (“HHS”) will use the Bureau of Labor Statistics’ (“BLS”) 10-year moving average of changes in specified economy-wide productivity.PPACA does not contain guidelines for projecting the productivity figure. However, CMS estimates that the combined market basket and productivity adjustments will reduce Medicare payments under the outpatient PPS by approximately $26.3 billion from 2010 to 2019. Value Based Purchasing. Under CMS’s Hospital Value-Based Purchasing Program, CMS will make value-based incentive payments to acute care hospitals based upon the hospital’s quality measure performance as well as overall improvements to quality of care.This program will commence in federal fiscal year 2013 and apply to payments for discharges occurring on or after October 1, 2012. Hospitals that do not take party in the quality reporting program or that did not successfully report their quality measures will have their market basket update reduced by two percentage points. Medicare Managed Care.The Medicare program allows various managed care plans, known as Medicare Advantage Plans, offered by private companies to engage in direct managed care risk contracting with the Medicare program.Under the Medicare Advantage program, these private companies agree to accept a fixed, per-beneficiary payment from the Medicare program to cover all care that the beneficiary may require.Health care providers must contract with Medicare Advantage plans to treat Medicare Advantage enrollees at agreed-upon rates.Covered inpatient and emergency services rendered to a Medicare Advantage beneficiary by a hospital that is an out-of-plan provider (i.e., that has not entered into a contract with a Medicare Advantage plan) will be paid at Medicare fee-for-service payment rates. 5 PPACA reduces, over a three year period, premium payments to managed Medicare plans such that CMS’s managed care per capita premium payments are, on average, equal to traditional Medicare.PPACA also implements fee payment adjustments based on service benchmarks and quality ratings.The Congressional Budget Office (“CBO”) has estimated that, as a result of these changes, payments to plans will be reduced by $138 billion between 2010 and 2019, while CMS has estimated the reductions will total $145 billion.In addition, PPACA expands the RAC program to include Medicare managed care plans.In light of the current economic downturn and PPACA, managed Medicare plans may experience reduced premium payments, which may lead to decreased enrollment in such plans.All or any of these outcomes may have a disproportionately negative effect upon those providers with relatively high dependence upon Medicare managed care revenues. Medicaid and Medi-Cal (California’s Medicaid Program) Generally.Medicaid programs are funded jointly by the federal government and the states and are administered by statutes under approved plans.Medicaid reimbursement is often less than a hospital’s cost of services. California’s Medicaid program, known as “Medi-Cal”, is a joint federal/state program that provides health care services to certain persons who are financially needy.Each of our Hospitals participates in the Medi-Cal program.The Medi-Cal program includes both a fee-for-service component and a managed care component. As referenced above, PPACA requires states to expand Medicaid coverage to all individuals under age 65 with incomes up to 133% of the federal poverty level by 2014.However, PPACA also requires states to apply a 5% income disregard to the Medicaid eligibility standard, so that Medicaid eligibility will effectively be extended to those with incomes up to 138% of the poverty level. Many states, including California, are adopting budgets that reduce their Medicaid expenditures.The current economic downturn has increased the budgetary pressures on California, and these pressures have resulted in decreased Medi-Cal spending. Additionally, due to the estimated $16 billion California budget deficit, Governor Brown has recently proposed additional cuts in health care reimbursement by the state. Medi-Cal Fee-for-Service Program.Inpatient hospital services under the Medi-Cal fee-for-service component are reimbursed primarily under the Selective Provider Contracting Program (“SPCP”).Provider agreements under the SPCP are negotiated by the California Medical Assistance Commission (“CMAC”).Our Hospitals are located in areas which are currently “closed areas” under the SPCP.In SPCP closed areas, private hospitals must hold a contract with the Medi-Cal program in order to be paid for their inpatient services (other than services performed in an emergency to stabilize a patient so that they can be transferred to a contracting hospital, and additional care rendered to emergency patients who cannot be so stabilized for transfer or where no contracting hospital accepts the patient).Contracting hospitals are generally paid for these services on the basis of all-inclusive per diem rates they negotiate under their SPCP/CMAC contracts. Outpatient hospital services under the fee-for service-component are paid for on the basis of a fee schedule, and it is not necessary for hospitals to hold SPCP/CMAC contracts in order to be paid for their outpatient services.Each Hospital currently has an SPCP/CMAC contract in which it is contractually bound to continue until either party terminates the contract.There can be no assurance that each Hospital will maintain SPCP status or that the current Medi-Cal payment arrangements will continue.Also, there can be no assurance that the SPCP/CMAC contract rates paid to our Hospitals will cover each Hospital’s cost of providing care.The Medi-Cal payment rates for outpatient services generally cover only a small portion of a Hospital’s cost of providing care. Medi-Cal Managed Care.In addition to the fee-for-service component of Medi-Cal, Orange County, California (where our Hospitals are located) participates in the Medi-Cal managed care program.Many Medi-Cal beneficiaries in Orange County are covered under Medi-Cal managed care, and not under fee-for-service Medi-Cal.Medi-Cal managed care in Orange County is provided through a County Organized Health System known as CalOptima. In 2006, CalOptima focused on entering into contracts with hospitals on a fee-for-services basis for managed care Medi-Cal enrollees managed directly by CalOptima and CalOptima’s capitated hospitals.The rates in these contracts are based on the greater of a county-wide rate established by CalOptima based on past average SPCP/CMAC rates or the individual hospital’s SPCP/CMAC rate.Our Hospitals entered into these CalOptima fee for service contracts effective June 2006, and all four Hospitals maintained their Medi-Cal managed care contract at the end of the fourth quarter.There can be no assurance that the amounts paid to our Hospitals for services which are covered or not covered under the contracts between CalOptima and each Hospital will be adequate to reimburse the Hospital’s costs of providing care. 6 Medi-Cal DSH Payments.Some of our Hospitals receive substantial additional Medi-Cal reimbursement as a DSH hospital from the DSH Replacement Fund and the Private Hospital Supplemental Fund.Hospitals qualify for additional funding based on the proportion of services they provide to Medi-Cal beneficiaries and other low-income patients.Payments to a hospital are determined on a formula basis set forth by state law and the Medi-Cal State Plan.Hospitals receive funds from the Private Hospital Supplemental Fund pursuant to amendments to their SPCP contracts negotiated with the CMAC.The Medi-Cal funding for DSH hospitals, however, is dependent on state general funding appropriations, and there can be no assurance that the state will fully fund the Medi-Cal DSH payment programs.As referenced above, under PPACA, beginning on October 1, 2013, in fiscal years 2014 through 2020 a state’s Medicaid DSH allotment from federal funds will be substantially reduced.Further, California Senate Bill 90, which was approved by the Governor on April 13, 2011, mandated reductions to state disproportionate share funding to private hospitals by $30 million for the 2010-11 fiscal year and by an additional $75 million for the 2011-12 fiscal year, including the corresponding federal participation therewith. Medicare and Medicaid Recovery Audit Contractor Initiatives Section 302 of the Tax Relief and Health Care Act of 2006 authorized a permanent program involving the use of third-party recovery audit contractors (“RACs”) to identify Medicare overpayments and underpayments made to health care providers.RACs are compensated based on the amount of both overpayments and underpayments they identify by reviewing claims submitted to Medicare for correct coding and medical necessity.Payment recoveries resulting from RAC audits are appealable through administrative and judicial processes. PPACA expanded the RAC program’s scope by requiring all states to enter into contracts with RACs by December 31, 2010 to audit payments to Medicaid providers.CMS issued a letter to state Medicaid directors on October 1, 2010 that (1) provided preliminary guidance to states on the implementation of Medicaid RAC programs, (2) created a deadline of December 31, 2010 for states to establish RAC programs, and (3) established a deadline of April 1, 2011 for states to fully implement their Medicaid RAC programs.On February 1, 2011, CMS issued a notice temporarily suspending the requirement that states implement their RAC programs until the final Medicaid RAC rule is issued. CMS issued the final Medicaid RAC rule on September 16, 2011.Among other things, the final Medicaid RAC rule clarifies the permissible scope of RAC audits, including a maximum three-year look-back period and limits on the number of medical records that may be audited.The Final Rule also requires each RAC to hire certified coders and at least one licensed medical director, subject to limited exceptions.We cannot predict with certainty the impact of the Medicare and Medicaid RAC programs will have on our future results of operations or business. Workers’ Compensation Reimbursement Fee Schedules.A portion of the Hospitals’ revenues is expected to come from Workers’ Compensation program reimbursements.As part of an effort in 2003 to control costs under the Workers’ Compensation program, the California legislature enacted Labor Code Section 5307.1, which sets reimbursement for hospital inpatient and outpatient services, including outpatient surgery services, at a maximum of 120% of the current Medicare fee schedule for hospitals.The Administrative Director of the Division of Workers’ Compensation is authorized to develop and, after public hearings, to adopt a fee schedule for outpatient surgery services, but this schedule may not be more than 120% of current Medicare payment rates for hospitals.This fee limitation caps the amount that our Hospitals can be paid for their services provided to Workers’ Compensation patients.We can provide no assurance that the amount of revenues attributable to these payments will not be reduced in the future, which would have an adverse financial impact on the Company. Provider Networks.Under California law, employers may establish medical provider networks for Workers’ Compensation patients and may restrict their employees’ access to medical services to providers that are participants in those networks.Employers are free to choose which providers will and will not participate in their networks, and employers pay participating providers on the basis of negotiated rates that may be lower than those that would otherwise be provided for by the Workers’ Compensation fee schedules.Employers may also choose to contract with licensed Health Maintenance Organizations (“HMO”) and restrict access by their employees to participating providers of these HMOs.Our Hospitals are participating providers in Workers’ Compensation networks, and to the extent that the Hospitals are required to negotiate and accept lower reimbursement rates to participate in these networks, there may be an adverse financial impact on the Company.Also, network providers are required to provide treatment in accordance with utilization controls to be established by the Department of Workers’ Compensation.Therefore, as network participants, such utilization controls may limit the services for which our Hospitals are reimbursed, which could have an adverse financial impact on the Company. Commercial Insurance Many private insurance companies contract with hospitals on a “preferred” provider basis, and many insurers have introduced plans known as Preferred Provider Organizations (“PPO”).Under PPO plans, patients who use the services of contracted providers are subject to more favorable copayments, coinsurance and deductibles than apply when they use non-contracted providers.In addition, under most HMOs, private payers limit coverage to those services provided by selected hospitals.With this contracting authority, private payers can direct patients away from non-selected hospitals by denying coverage for their services. 7 Our Hospitals currently have several contracts with managed care organizations.However, if the Company’s managed care rates become less favorable, or if the Company loses contracts and becomes out-of-network for more patients, the Company’s profitability may be unfavorably affected. Electronic Health Records The 2009 American Recovery and Reinvestment Act (“ARRA”) provides stimulus monies for hospitals and physicians that are meaningful users of electronic health records (“EHR”) and imposes penalties on providers who are not meaningful users by the end of 2015.The intent of ARRA is to promote the use of technology to improve health outcomes and reduce health care costs.To become a meaningful EHR user, a provider must adopt a “certified EHR system” according to HHS standards.Also, the health care provider must demonstrate that it engages in the exchange of health information to promote quality of care and coordination, and reports on clinical quality measures. On July 13, 2010, CMS issued two final rules related to the adoption and dissemination of EHRs (“Phase I Rules”). The Phase I Rules define the “meaningful use” requirements that hospitals and other providers must meet to qualify for federal incentive payments for adopting EHRs under ARRA. Also, to demonstrate that they are meaningful EHR users, hospitals must meet 14 clinical quality measures and five of 10 optional quality objectives. In addition, the Phase I Rules describe the technical capabilities required for certified EHR technology. Hospitals and other providers must adopt certified EHR technology, as well as demonstrate their meaningful use thereof, to qualify for the federal incentive payments. On March 2, 2012, CMS issued “Phase 2” of its EHR incentive plan (“Phase II Proposed Rules”).Under the Phase II Proposed Rules, hospitals must meet, or qualify for an exemption from, 16 core objectives and two of four optional quality objectives.The Phase II Proposed Rules also outline the process by which hospitals may submit quality data electronically, with the intent of reducing the burden associated with quality reporting. The Company has adopted certified EHR technology and, during the year ended March 31, 2012, we recognized other income of $6.8 million relative to the first year under the Medicaid EHR incentive program Our Hospitals will continue to endeavor to qualify for available EHR stimulus monies and to avoid penalties associated with failure to implement meaningful use of EHR systems.However, the purchase and implementation of EHR systems can be expensive.Further, as use of electronic health information becomes more pervasive, we anticipate that additional regulations and costs related to the exchange of health information on a regional and national basis will be implemented. The Federal Emergency Medical Treatment and Active Labor Act In response to concerns regarding inappropriate hospital transfers of emergency patients based on the patient’s inability to pay for the services provided, Congress enacted the Emergency Medical Treatment and Labor Act (“EMTALA”) in 1986.This so-called “anti-dumping” law imposes certain requirements on hospitals with Medicare provider agreements to (1) provide a medical screening examination for any individual who comes to the hospital’s emergency department, (2) provide necessary stabilizing treatment for emergency medical conditions and labor, and (3) not transfer a patient until the individual is stabilized, unless the benefits of transfer outweigh the risks or the patient gives informed consent to the transfer.Since the Hospitals must provide emergency services without regard to a patient’s ability to pay, complying with EMTALA could have an adverse impact on the profitability of the Hospitals, depending upon the number of such patients treated in or through our emergency rooms.Failure to comply with EMTALA can result in exclusion of the physician from the Medicare and/or Medicaid programs or termination of the hospital’s Medicare provider agreements, as well as civil penalties. Anti-kickback, Fraud and Self-Referral Regulations Federal Anti-kickback Law.The Social Security Act’s illegal remuneration provisions (the “Anti-kickback Statute”) prohibit the offer, payment, solicitation or receipt of remuneration (including any kickback, bribe or rebate), directly or indirectly, overtly or covertly, in cash or in kind, for (a) the referral of patients or arranging for the referral of patients to receive services for which payment may be made in whole or in part under a government-sponsored federal health care program, which includes Medicare, Medicaid and TRICARE (formerly CHAMPUS, which provides benefits to dependents of members of the uniformed services) and any state healthcare program, or (b) the purchase, lease, order, or arranging for the purchase, lease or order of any good, facility, service or item for which payment may be made under a government-sponsored health care program.The Anti-kickback Statute contains both criminal and civil sanctions, which are enforced by the Office of Inspector General (“OIG”) of HHS and the United States Department of Justice.The criminal sanctions for a conviction under the Anti-kickback Statute are imprisonment for not more than five years, a fine of not more than $50,000 for each offense, or both, with higher penalties potentially being imposed under the federal Sentencing Guidelines.In addition to the imposition of criminal sanctions, the Secretary of HHS may exclude any person or entity that commits an act prohibited by the Anti-kickback Statute from participation in the Medicare program, and may also direct states to exclude that person from participation in state health care programs. Violators of the Anti-kickback Statute may be subject to a civil money penalty of $50,000 for each prohibited act, and up to three times the total amount of remuneration offered, paid, solicited, or received, without regard to whether a portion of such remuneration was offered, paid, solicited, or received for a lawful purpose. 8 PPACA amended the Anti-kickback Statute to provide that actual knowledge of the law or the specific intent to violate it is not required for a violation to occur.In addition, under PPACA, submission of a claim for services or items generated in violation of the Anti-kickback Statute constitutes a false or fraudulent claim and may be subject to additional penalties under the federal False Claims Act. There is ever-increasing scrutiny by federal and state law enforcement authority scrutiny, OIG, HHS, the courts, and Congress of arrangements between health care providers and potential referral sources to ensure that the arrangements are not designed as an inappropriate mechanism to generate patient referrals. Enforcement actions have increased and courts have broadly interpreted the scope of the Anti-kickback Statute to the extent that if “one purpose” of a payment arrangement is to induce referrals, a violation has occurred. In addition, the OIG has long been on record that it believes that physician investments in healthcare companies can violate the Anti-kickback Statute and the OIG has demonstrated an aggressive attitude toward enforcement of the Anti-kickback Statute in the context of ownership relationships. The OIG has issued regulations specifying certain payment practices that will not be treated as a criminal offense under the Anti-kickback Statute and that will not provide a basis for exclusion from the Medicare or Medicaid programs (the “Safe Harbor Regulations”).These regulations include, among others, safe harbors for certain investments in both publicly traded and non-publicly traded companies. However, physician investments in the Company will not be protected by either of these safe harbor regulations.Nevertheless, the fact that a specific transaction does not meet all of the criteria of a “safe harbor” does not mean that such transaction constitutes a violation of the Anti-kickback Statute, and the OIG has indicated that any arrangement that does not meet all of the elements of a safe harbor will be evaluated on its specific facts and circumstances to determine whether the Anti-kickback Statute has been violated and, thus, if prosecution is warranted. Even in the absence of an enumerated safe harbor for physician-investment in the Company, however, the Company believes that it is not in violation of the Anti-kickback Statute. California Anti-kickback Prohibitions.California law prohibits the offer, delivery, receipt or acceptance by a licensed person of any remuneration as compensation or an inducement for referring patients.The California statute applies to all patients, regardless of payer, and therefore is not limited to referrals of Medicare or Medi-Cal beneficiaries.There are no “safe harbors” under California’s Anti-kickback Statute; however, there are exceptions that are not similarly reflected in the federal Anti-kickback statute.The California statute specifically provides that a medically necessary referral is not illegal where the referring physician has an ownership interest in the health care facility to which the referral is made, provided that the physician’s return on investment is based upon the amount of the physician’s capital investment or proportional ownership and such ownership is not based upon the number or value of patients referred.The Company believes that the return on investment paid to the physician-investors is relative to their proportional ownership interest, and therefore the Company’s physician-investors are not in violation of California’s Anti-kickback Statute. California law contains a separate prohibition against kickbacks for the referral of Medi-Cal patients.California’s Medi-Cal fraud and abuse statute prohibits the solicitation or receipt of any remuneration including kickbacks, in return for the referral of any individual to a person for furnishing any services or merchandise which is paid for by Medi-Cal.A violation of this law can result in punishment upon a first conviction by imprisonment in the county jail for not longer than one year, or state prison, or by a fine not exceeding $10,000, or by both imprisonment and fine.California’s Attorney General has relied upon exceptions set forth in federal law when reviewing a physician’s ownership in a medical device company.Therefore, as the Company believes that its physician-investors are not in violation of the federal Anti-kickback Statute by virtue of their relationships with the Company, they should similarly be considered compliant with California’s Medi-Cal Anti-kickback Statute. The Federal False Claims Act.The federal government is authorized to impose criminal, civil, and administrative penalties on any person or entity that files a false claim for payment from the Medicare or Medi-Cal programs.In addition to other federal criminal and civil laws to punish health care fraud, the federal government, over the past several years, has accused an increasing number of health care providers of violating the federal civil False Claims Act.The False Claims Act imposes civil liability (including substantial monetary penalties and damages) on any person or corporation which (1) knowingly presents a false or fraudulent claim for payment to the federal government, (2) knowingly uses a false record or statement to obtain payment or (3) engages in a conspiracy to defraud the federal government to obtain allowance for a false claim.Recently, provisions of the False Claims Act were clarified under the Fraud Enforcement and Recovery Act of 2009 (“FERA”) to eliminate the requirement that a false claim be presented to a federal official or that it directly involves federal funds.False claims allegations could arise, for example, with respect to the Hospital’s billings to the Medicare program for its services or the submission by the Hospital of Medicare cost reports.Also, under PPACA, the False Claims Act is now implicated by the knowing failure to report and return an overpayment within 60 days of identifying the overpayment or by the date a corresponding cost report is due, whichever is later. The False Claims Act defines “knowingly” to include not only actual knowledge of a claim’s falsity, but also reckless disregard for, or intentional ignorance of, the truth or falsity of a claim.A party that does not “knowingly” submit false claims is not liable under the False Claims Act.Because our Hospitals perform hundreds of procedures a year for which they submit claims to Medicare, submission of claims known to be erroneous, or submission of claims in reckless disregard of their truth or falsity, could result in significant civil penalties under the False Claims Act.Our Hospitals, however, have significant quality control measures in place to identify and correct any errors in coding and claim submission that could lead to False Claims Act violations. 9 Under the qui tam, or whistleblower, provisions of the False Claims Act, private parties may bring actions on behalf of the federal government.These private parties, often referred to as relators, are entitled to share in any amounts recovered by the government through trial or settlement.Both direct enforcement activity by the government and whistleblower lawsuits have increased significantly in recent years and have increased the risk that a health care company, like us, will have to defend a false claims action, pay fines or be excluded from the Medicare and Medicaid programs as a result of an investigation resulting from a whistleblower case.Although the Company intends for its Hospitals to comply with both federal and state laws related to the submission of claims, there can be no assurance that a determination that we have violated these claims-related laws will not be made, and any such determination would have a material adverse effect on the Company. In addition to the False Claims Act, federal civil monetary penalties (“CMP”) provisions authorize the imposition of substantial civil money penalties against an entity that engages in activities including, but not limited to, (1) knowingly presenting or causing to be presented a claim for services not provided as claimed or which is otherwise false or fraudulent in any way, (2) knowingly giving or causing to be given false or misleading information reasonably expected to influence the decision to discharge a patient, (3) offering or giving remuneration to any beneficiary of a federal health care program likely to influence the selection of a particular provider, practitioner or supplier for the ordering or receipt of reimbursable items or services, (4) arranging for reimbursable services with an entity which is excluded from participation from a federal health care program, (5) knowingly or willfully soliciting or receiving remuneration for a referral of a federal health care program beneficiary or (6) using a payment intended for a federal health care program beneficiary for another use. The Secretary of HHS, acting through the OIG, has both mandatory and permissive authority to exclude individuals and entities from participation in federal programs pursuant to the CMP statute.Also, it is a federal offense to: (1) knowingly and willfully execute or attempt to execute any scheme to defraud any health care benefit program, including any private or governmental program or (2) to obtain, by means of false or fraudulent pretenses, any property owned or controlled by any health care benefit program.Penalties for a violation of this federal law include fines and/or imprisonment, and a forfeiture of any property derived from proceeds traceable to the offense.In addition, if an individual is convicted of a criminal offense related to participation in the Medicare program or any state health care program, or is convicted of a felony relating to health care fraud, the Secretary of HHS is required to bar the individual from participation in federal health care programs and to notify the appropriate state agencies to bar the individuals from participation in state health care programs. While the criminal statutes are generally reserved for instances of fraudulent intent, the federal government is applying its criminal, civil, and administrative penalty statutes in an ever-expanding range of circumstances.For example, the government has taken the position that a pattern of claiming reimbursement for unnecessary services violates these statutes if the claimant merely should have known the services were unnecessary, even if the government cannot demonstrate actual knowledge.The government has also taken the position that claiming payment for low-quality services is a violation of these statutes if the claimant should have known that the care was substandard.In addition, some courts have held that a violation of the Stark Law or the Anti-kickback Statute can result in liability under the federal False Claims Act.PPACA clarified this issue with respect to the Anti-kickback Statute by providing that submission of claims for services or items generated in violation of the Anti-kickback Statute constitutes a false or fraudulent claim under the False Claims Act.Noncompliance with other regulatory requirements can also lead to liability under the False Claims Act if it can be established that compliance with those requirements are necessary in order for a hospital to be paid for its services. Claims filed with private insurers can also lead to criminal and civil penalties under federal law, including, but not limited to penalties relating to federal mail and wire fraud statutes and the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) provisions which made the defrauding of any health care insurer, public or private, a crime.Our Hospitals are also subject to various state insurance statutes and regulations that prohibit the Hospitals from submitting inaccurate, incorrect or misleading claims.The Company intends for its Hospitals to comply with all state insurance laws and regulations regarding the submission of claims.However, the Company cannot guarantee that the Hospitals’ insurance claims will not be challenged.If a Hospital is found to be in violation of a state insurance law or regulation, it could be subject to fines and criminal penalties which would have an adverse effect on the Company’s business and operating results. Federal Physician Self-Referral Law.Provisions of the Social Security Act commonly referred to as the Stark Law prohibit referrals by a physician of Medicare and Medicaid beneficiaries to providers for a broad range of health services if the physician (or his or her immediate family member) has an ownership or other financial arrangement with the provider, unless an exception applies.The “designated health services” to which the Stark Law applies include all inpatient and outpatient services provided by hospitals.Hospitals cannot bill for services they provide as a result of referrals that are made in violation of the Stark Law.In addition, a violation of the Stark Law may result in a denial of payment, require refunds to the Medicare program and its beneficiaries, civil monetary penalties of up to $15,000 for each violation, civil monetary penalties of up to $100,000 for certain “circumvention schemes,” and exclusion from participation in Medicare, Medicaid, and other federal programs.Violations of the Stark Law may also be actionable as violations of the federal False Claims Act. 10 Notwithstanding the breadth of the Stark Law’s general prohibition, the law contains an exception which protects ownership interests held by physicians in hospitals where the referring physician is authorized to perform services at the hospital and the physician’s ownership is in the hospital itself, and not merely in a subdivision of the hospital.The Hospitals intend to rely upon this exception to protect the ownership interests that physicians hold in them.PPACA made changes to this exception by effectively preventing new physician-owned hospitals after March 23, 2010 and limiting the capacity and amount of physician ownership in existing physician-owned hospitals. As revised, the Stark law prohibits physicians from referring Medicare patients to a hospital in which they have an ownership or investment interest unless the hospital has physician ownership and a Medicare provider agreement as of March 23, 2010 (or, for those hospitals under development at the time of the PPACA’s enactment, as of December 31, 2010).A physician-owned hospital that meets these requirements will still be subject to restrictions that limit the hospital’s aggregate physician ownership to the level that existed on March 23, 2010 and, with certain narrow exceptions for hospitals with a high percentage of Medicaid patients, prohibit expansion of the number of operating rooms, procedure rooms or beds. The legislation also subjects a physician-owned hospital to reporting requirements and extensive disclosure requirements on the hospital’s website and in any public advertisements. In addition to physician ownership, the Hospitals have various arrangements by which they compensate physicians for services.Payments by the Company to such physicians who refer patients to our Hospitals will constitute financial relationships for purposes of the Stark Law.Exceptions exist under the Stark Law and its implementing regulations for various types of compensation relationships.The Company strives to ensure that all of its financial relationships qualify for one or more exceptions to the Stark Law.However, there can be no assurance that the Company will be successful in structuring all of its relationships with physicians so as to qualify for protection under one or more of the Stark Law’s exceptions. California Physician Self-Referral Law.In California, the legislature has enacted two laws which broadly prohibit physician self-referral of patients. The first law, codified in the California Labor Code, applies to workers’ compensation patients, while the second law, codified in the California Business and Professions Code, applies to all patient referrals, regardless of the payer source.The first law has applied to workers injured on or after January 1, 1994.The other became operative on January 1, 1995, and applies to all patient referrals, regardless of the patient’s payer.Generally, these laws prohibit physicians from referring patients to healthcare facilities in which they have an ownership interest, except in limited circumstances. Both laws contain broad exceptions permitting physicians to refer patients to hospitals, so long as the referring physician is not compensated by the hospital for the referral, and any so long as equipment leases between the hospital and the physician satisfies certain requirements. Based on the enumerated exceptions, the Company believes that referrals to its Hospitals received from physician-owners are in compliance with both laws. Disclosure of Financial Interests California law provides that it is unlawful for a physician to refer a patient to an organization in which the physician or a member of the physician’s immediate family has a significant beneficial interest, unless the physician first discloses the interest to the patient in writing and advises the patient regarding alternative services, if such services are available.A “significant beneficial interest” means any financial interest equal to or greater than the lesser of five percent of the total beneficial interest, or $5,000.This disclosure requirement may be satisfied by the posting of a conspicuous sign likely to be seen by all patients who use the facility or by providing patients with written disclosure statements.Physicians must disclose the names of entities in which they hold significant financial interests to a patient’s payer upon the request of the payer (not to be made more than once a year).A violation of this disclosure requirement constitutes “unprofessional conduct,” and is grounds for the suspension or revocation of the physician’s license.Further, it is deemed a misdemeanor punishable by imprisonment not to exceed six months, or by a fine not to exceed $2,500. In addition, California’s general self-referral laws require that any physician who refers a person to, or seeks consultation from an organization in which the physician has a financial interest must disclose the financial interest to the patient in writing at the time of the referral.This requirement applies regardless of whether the financial interest is otherwise protected by one of the exemptions under the self-referral law.There is no minimum threshold of ownership required in order for this disclosure requirement to be triggered, and this disclosure requirement cannot be satisfied by the posting of a sign.A violation of this disclosure requirement may be subject to civil penalties of up to $5,000 for each offense.Physician investors in the Company are individually responsible for complying with these disclosure requirements with respect to their referrals to the Hospital.A failure to make the required disclosure by any physician who holds a financial interest in the Company could have an adverse impact on the Company. Health Insurance Portability and Accountability Act The HIPAA law mandates the adoption of uniform standards for the exchange of health information in an effort to encourage overall administrative simplification, protect the confidentiality of a patient’s confidential health information, and enhance the overall effectiveness and efficiency of the health care industry.Under HIPAA, health care providers and other “covered entities,” such as health insurance companies and other third-party payers, must adopt uniform standards for the electronic transmission of billing statements and insurance claims forms.These standards require the use of standard data formats and code sets when electronically transmitting information in connection with health claims and equivalent encounter information, healthcare payment and remittance advice and health claim status.PPACA requires HHS to adopt standards for additional electronic transactions and to establish operating rules to promote uniformity in the implementation of each standardized electronic transmission. 11 HHS also has promulgated security standards and privacy standards which are aimed, in part, at protecting the confidentiality, availability and integrity of health information by “covered entities,” including health plans, healthcare clearinghouses and healthcare providers, that receive, store, maintain or transmit health and related financial information in electronic form.In addition, ARRA amended HIPAA to include “business associates,” i.e., those entities that perform business functions for health plans, health care clearinghouses and providers.The privacy standards require compliance with rules governing the use and disclosure of patient health and billing information.ARRA also created rights for patients in their health information, such as the right to amend their health information, and they require us to impose these rules, by contract, on any business associate to which we disclose such information to perform functions on our behalf.These provisions required us to implement expensive computer systems, employee training programs and business procedures to protect the privacy and security of each patient’s health information and enable electronic billing and claims submissions consistent with HIPAA.On July 14, 2010, HHS issued a proposed rule that would implement many of these ARRA provisions. If finalized, these changes may require amendments to existing agreements with business associates and would subject business associates and their subcontractors to direct liability under the HIPAA privacy and security regulations. The HIPAA security standards require us to maintain reasonable and appropriate administrative, technical, and physical safeguards to ensure the integrity, confidentiality and the availability of electronic health and related financial information.The security standards were designed to protect electronic information against reasonably anticipated threats or hazards to the security or integrity of the information and to protect the information against unauthorized use or disclosure.Under ARRA, covered entities, including the Hospitals, must notify patients of most security breaches pursuant to HHS regulations. HIPAA provides both criminal and civil fines and penalties for covered entities that fail to comply.These fines and penalties were strengthened under ARRA to provide for penalties of (1) in the amount of $1,000 per violation due to “reasonable cause and not to willful neglect” (with a maximum penalty of $100,000), (2) up to $10,000 for each violation due to willful neglect that is corrected (subject to a $250,000 maximum) and (3) up to $50,000 for each willful violation that is not corrected properly (subject to a maximum penalty of $1.5 million dollars during a calendar year). California Confidentiality of Medical Information Act The Confidentiality of Medical Information Act (“CMIA”), California’s general health information privacy law, applies to California health care providers, including hospitals, and several other types of entities. The CMIA prohibits the disclosure of an individual’s confidential health information “for any purpose not necessary to provide health care services to the patient,” unless the individual authorizes it, or it is otherwise permitted by the CMIA. The CMIA allows a person whose medical information has been used or disclosed in violation of the CMIA to recover (1) compensatory damages for resulting economic loss or personal injury, (2) nominal damages in the amount of $1,000 (whether or not actual damages were sustained), (3) punitive damages of up to $3,000, (4) attorneys’ fees of up to $1,000 and the (5) costs of litigation.A violation of the CMIA that results in economic loss or personal injury to a patient is also a misdemeanor.The CMIA further provides for civil penalties, ranging from $2,500 for negligent disclosures of medical information in violation of the CMIA to $250,000 for knowing and willful disclosures for the purposes of financial gain.Any wrongful disclosure of patient medical information by the Hospitals may result in significant financial penalties to the Hospitals, and would have an adverse effect on the Company’s business. California Security Breach Information Act The California Security Breach Information Act, effective July 1, 2003, requires those businesses that own or license personal information about Californians to provide reasonable security measures to protect the confidentiality of such information and to inform those individuals if the security of their information is compromised.The disclosure must be made in the “most expedient time possible” and without unreasonable delay, consistent with the legitimate needs of law enforcement or any measures necessary to determine the extent of the breach. On August 31, 2011, Governor Brown signed Senate Bill 24, which amended California’s security breach notification law.Senate Bill 24 applies to breaches occurring on or after January 1, 2012, and makes several important changes to disclosure requirements required under the law.As required by Senate Bill 24, notices to affected individuals must now also contain (1) the name and contact information of the reporting person or business, (2) the types of personal information subject to the breach, (3) the date or date range of the breach, and (4) the toll-free telephone numbers and addresses of the three major credit bureaus if the breach exposed an individual’s social security number and driver’s license or state identification card number.The bill also requires notification of California’s attorney general regarding the breach if more than 500 California residents are affected and amends the law’s substitute notice provisions.Also, a covered entity under HIPAA will be deemed to have complied with the notice requirements of California’s Security Breach Information Act if it has complied completely with Section 13402(f) of the federal Health Information Technology for Economic and Clinical Health Act (“HITECH”). 12 Corporate Practice of Medicine California has a body of law, known as the corporate practice of medicine prohibition, which prohibits non-professional corporations and other entities from employing or otherwise controlling the professional medical judgment of physicians.Although we exercise care in structuring our arrangements with physicians to comply with California law and we believe that such arrangements will comply with applicable laws in all material respects, we cannot provide any assurance that governmental officials charged with responsibility for enforcing these laws will not assert that the Company, or certain transactions that we are involved in, are in violation of such laws, or that the courts will ultimately interpret such laws in a manner consistent with our interpretations. Certain Antitrust Considerations The addition of physician-investors in the Company could affect competition in the geographic areas in which its Hospitals operate.Such effects on competition could give rise to claims that the Hospitals and physician-investors violate federal and state antitrust and unfair competition laws under a variety of theories.There can be no assurance that the Federal Trade Commission, the Antitrust Division of the Department of Justice, or any other party, including a physician participating in the Company’s business, or a physician denied participation in the Company’s business, will not challenge or seek to delay or enjoin the activities of the Company on antitrust grounds.If such a challenge is made, there can be no assurance that such challenge would be unsuccessful.We have not obtained an analysis of any possible antitrust implications of the activities of the Company or of the continuing arrangements and anticipated operations of the Hospitals. Licensing, Certification, Accreditation, Surveys, Investigations and Audits Health facilities, including the Hospitals, are subject to numerous legal, regulatory, professional and private licensing, certification and accreditation requirements.These include requirements relating to Medicare and Medi-Cal participation and payment, state licensing agencies, private payers and the Joint Commission.Renewal and continuance of these licenses, certifications and accreditations are based on inspections, surveys, audits, investigations or other reviews, some of which may require or include affirmative action or response by the Company.Some investigations by licensing bodies may result in financial penalties to the Hospitals.These activities are generally conducted in the normal course of business of health care facilities.Nevertheless, an adverse determination could result in a loss or reduction in a Hospital’s scope of licensure, certification or accreditation, or could reduce the payment received or require repayment of amounts previously remitted.Any failure to obtain, renew or continue a license, certification or accreditation required for operation of a Hospital could result in the loss of utilization or revenues or the loss of the Company’s ability to operate all or a portion of a Hospital, and, consequently, could have a material and adverse effect on the Company. The hospital industry has seen a number of ongoing investigations related to referrals, physician recruiting practices, cost reporting and billing practices, laboratory and home health care services and physician ownership and joint ventures involving hospitals.Federal and state government agencies have announced heightened and coordinated civil and criminal enforcement efforts.PPACA includes additional federal funding to fight health care fraud, waste and abuse, increasing incrementally through federal fiscal year 2020.The operational mission of the OIG is to protect the integrity of the Medicare and Medicaid programs and the well-being of program beneficiaries by: detecting and preventing waste, fraud and abuse; identifying opportunities to improve program economy, efficiency and effectiveness; and holding accountable those who do not meet program requirements or who violate federal laws. The OIG carries out its mission by conducting audits, evaluations and investigations and, when appropriate, imposing civil monetary penalties, assessments and administrative sanctions. Although we have policies and procedures in place to facilitate compliance with the laws, rules and regulations affecting the health care industry, if a determination is made that we were in material violation of such laws, rules or regulations, our business, financial condition, results of operations or cash flows could be materially adversely affected. The laws and regulations with which we must comply are complex and subject to change.In the future, different interpretations or enforcement of these laws and regulations could subject our operations to allegations of impropriety or illegality or could require us to make changes in our facilities, equipment, personnel, services, capital expenditure programs and operating expenses.If we fail to comply with applicable laws and regulations, we could suffer civil or criminal penalties, including the loss of our licenses to operate our hospitals and our ability to participate in the Medicare, Medicaid and other federal and state health care programs. Earthquake Safety Compliance The Hospitals are located in an area near active and substantial earthquake faults. The Hospitals carry earthquake insurance with a policy limit of $50.0 million. A significant earthquake could result in material damage and temporary or permanent cessation of operations at one or more of the Hospitals. The State of California has imposed new hospital seismic safety requirements. Under these new requirements, the Hospitals must meet stringent seismic safety criteria in the future. In addition, there could be other remediation costs pursuant to this seismic retrofit. 13 The State of California has introduced a new seismic review methodology known as HAZUS. The HAZUS methodology may preclude the need for some structural modifications. All four Hospitals requested HAZUS review and received a favorable notice pertaining to structural reclassification. All Hospital buildings, with the exception of one (an administrative building), have been deemed compliant until January 1, 2030 for both structural and nonstructural retrofit.We do not have an estimate of the cost to remediate the seismic requirements for the administrative building as of March 31, 2012. There are additional requirements that must be complied with by 2030. The costs of meeting these requirements have not yet been determined. Compliance with seismic ordinances will be costly and could have a material adverse effect on our cash flow.In addition, remediation could possibly result in certain environmental liabilities, such as asbestos abatement. Environmental Regulations The Hospitals are subject to various federal, state and local statutes and ordinances regulating the discharge of materials into the environment.Our health care operations generate medical waste, such as pharmaceuticals, biological materials and disposable medical instruments that must be disposed of in compliance with federal, state and local environmental laws, rules and regulations.Our operations are also subject to various other environmental laws, rules and regulations.Environmental regulations also may apply when we renovate or refurbish hospitals, particularly older facilities.Remediation costs relating to toxic substances, if encountered during construction, could be material to the Company. Corporate History The Company was originally incorporated under the laws of the State of Utah on July 31, 1984 under the name “Aquachlor Marketing Inc.”On December 23, 1988, the Company reincorporated in the State of Nevada.From 1989 until 2003, the Company was a development stage company with no material assets, revenues or business operations.On November 18, 2003, a group of investors purchased a controlling interest in the Company (then known as First Deltavision) with the objective of transforming the Company into a leading provider of high quality, cost-effective healthcare through the acquisition and management of financially distressed and/or underperforming hospitals and other healthcare facilities.On September 29, 2004, the Company entered into a definitive agreement to acquire the four Hospitals from Tenet and the transaction closed on March 8, 2005. In the first quarter of 2004, the Company changed its fiscal year end from June 30 to December 31, and changed the Company’s name to “Integrated Healthcare Holdings, Inc.”On December 21, 2006, the Company changed its fiscal year end from December 31 to March 31.Our principal executive offices are located at 1301 North Tustin Avenue, Santa Ana, California 92705, and our telephone number is (714) 953-3503. ITEM 1A.RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the following information about these risks, together with the other information contained in this report.Our business is subject to a number of risks and uncertainties—many of which are beyond our control—that may cause our actual operating results or financial performance to be materially different from our expectations.You should carefully consider the following information about these risks, together with the other information contained in this report, before you decide to buy our common stock.The risks and uncertainties described below are not the only ones we face.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also harm our operations.If any of the following risks actually occur, our business would likely suffer and our results could differ materially from those expressed in any forward-looking statements contained in this Annual Report on Form 10-K including our consolidated financial statements and related notes.In such case, the trading price of our common stock could decline, and shareholders could lose all or part of their investment. WE MUST OBTAIN ADDITIONAL CAPITAL WHICH, IF OBTAINED THROUGH THE ISSUANCE OF EQUITY SECURITIES, WILL LIKELY RESULT IN SUBSTANTIAL DILUTION TO OUR CURRENT SHAREHOLDERS We will require additional capital to fund our business.If we raise additional funds through the issuance of common or preferred equity, warrants or convertible debt securities, these securities will likely substantially dilute the equity interests and voting power of our current shareholders, and may have rights, preferences or privileges senior to those of the rights of our current shareholders.We cannot predict whether additional financing will be available to us on favorable terms or at all. WE HAVE PREVIOUSLY EXPERIENCED SIGNIFICANT DIFFICULTIES WITH OUR LIQUIDITY AND MUST REFINANCE OUR OUTSTANDING INDEBTEDNESS WITH SILVER POINT BY NO LATER THAN APRIL 13, 2013 The consolidated financial statements have been prepared on a going concern basis, which assumes a continuing of our operations and the realization of assets and settlement of obligations in the normal course of business.As of March 31, 2012, the Company has a total stockholders’ deficiency of $11.6 million and a working capital deficit of $14.7 million.For the year ended March 31, 2012, the Company had net income of $7.5 million.The consolidated financial statements do not include any adjustments that might result if we were forced to liquidate or discontinue operations. 14 As discussed further below in Item 6 under “Liquidity and Capital Resources,” the stated maturity date of our $45.0 million Term Note under our Credit Agreements with Silver Point is April 13, 2013.If we are unable to refinance, restructure or extend our obligation to repay the principal amount by the maturity date, such failure would constitute a default under the Credit Agreement with Silver Point and our other loan facilities, which would permit Silver Point and our other lenders to seize our assets and those of our variable interest entity, Pacific Coast Holdings Investment, LLC (“PCHI”).Any actions by Silver Point or our other lenders to enforce their rights by seizing our assets could force us into bankruptcy or liquidation, which would have a material adverse effect on our liquidity and financial position and the value of our common stock. WE HAVE INCURRED SIGNIFICANT LOSSES IN OPERATIONS TO DATE.IF OUR SUBSTANTIAL LOSSES CONTINUE, THE MARKET VALUE OF OUR COMMON STOCK WILL LIKELY DECLINE FURTHER.WE HAVE A HIGH DEGREE OF LEVERAGE AND SIGNIFICANT DEBT SERVICE OBLIGATIONS. As of March 31, 2012, we had an accumulated deficit of $71.8 million.We are attempting to improve our operating results and financial condition through a combination of contract negotiations, expense reductions, lowering the costs of borrowings through refinancing our debt, and new issues of equity.However, new issues of equity are encumbered by warrant anti-dilution provisions and there can be no assurance that we will achieve profitability in the future.If we are unable to achieve and maintain profitability, the market value of our common stock will likely decline further. As of March 31, 2012, the debt service requirements on our $59.0 million debt are approximately $750,000 per month.Our relatively high level of debt and debt service requirements have several effects on our current and future operations, including the following:(i) we will need to devote a significant portion of our cash flow to service debt, reducing funds available for operations and future business opportunities and increasing our vulnerability to adverse economic and industry conditions and competition; (ii) our leveraged position increases our vulnerability to competitive pressures; (iii) the covenants and restrictions contained in agreements relating to our indebtedness restrict our ability to borrow additional funds, dispose of assets, issue additional equity or pay dividends on or repurchase common stock; and (iv) funds available for working capital, capital expenditures, acquisitions and general corporate purposes are limited.Any default under the documents governing our indebtedness could have a significant adverse effect on our business and the market value of our common stock. THE IMPACT OF PPACA ON OUR BUSINESS, FINANCIAL CONDITION, CASH FLOWS AND OPERATIONS IS UNCERTAIN The extent to which PPACA will remain in effect will have a major impact upon the manner in which health care services are covered, delivered and reimbursed in the United States. The expansion of health insurance coverage under the law may result in a material increase in the number of patients using our facilities who have either private or public program coverage.However, PPACA also provides for significant reductions in the growth of Medicare spending and reductions in Medicare and Medicaid disproportionate share hospital payments. A significant portion of both our patient volumes and, as a result, our revenues is derived from government health care programs, principally Medicare and Medicaid. Reductions to our reimbursement under the Medicare and Medicaid programs by PPACA could adversely affect our business and results of operations to the extent such reductions are not offset by increased revenues from providing care to previously uninsured individuals. We are unable to predict with certainty the full impact of PPACA on our future revenues and operations at this time due to the law’s complexity and the limited amount of implementing regulations and interpretive guidance, as well as our inability to foresee how individuals and businesses will respond to the choices available to them under the law. Furthermore, many of the provisions of PPACA that expand insurance coverage will not become effective until 2014 or later. In addition, PPACA will result in increased state legislative and regulatory changes in order for states to comply with new federal mandates, such as the requirement to establish health insurance exchanges and to participate in grants and other incentive opportunities.Due to the uncertainty of the outcome of cases challenging PPACA before the U.S. Supreme Court, we are unable to predict the timing and impact of such changes at this time.For a further discussion of PPACA, see “ITEM 1. BUSINESS – HEALTH CARE REGULATION AND LICENSING.” IF WE ARE UNABLE TO ENTER INTO MANAGED CARE PROVIDER ARRANGEMENTS ON ACCEPTABLE TERMS, OR IF WE HAVE DIFFICULTY COLLECTING FROM MANAGED CARE PAYERS, OUR RESULTS OF OPERATIONS COULD BE ADVERSELY AFFECTED It would harm our business if we were unable to enter into managed care provider arrangements on acceptable terms.Any material reductions in the payments that we receive for our services, coupled with any difficulties in collecting receivables from managed care payers, could have a material adverse effect on our financial condition, results of operations or cash flows. 15 FURTHER CHANGES IN THE MEDICARE AND MEDICAID PROGRAMS OR OTHER GOVERNMENT HEALTH CARE PROGRAMS COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS On August 2, 2011, the federal Budget Control Act of 2011 (the “Budget Control Act”) was enacted into law.The law mandates more than $900 billion in discretionary spending reductions over 10 years, and also provides for new spending initiatives aimed at reducing fraud and abuse in the Medicare program.The Budget Control Act also establishes the Joint Select Committee on Deficit Reduction (the “Joint Committee”), a bipartisan Congressional committee required to make recommendations regarding decreasing future federal budget deficits.Due to the Joint Committee’s failure to meet the November 2011 recommendation deadline for recommendations, the Budget Control Act requires automatic Medicare payment reductions, beginning in 2013. Further, due to a nearly $16 billion state budget deficit, Governor Brown has recently proposed an additional $8.3 billion in cuts, which include reductions to state health care reimbursement.On May 13, 2012, the Governor released an updated budget proposal which calls for reducing supplemental reimbursements to private hospitals by approximately $150 million in 2012 through 2013. California’s continuing fiscal crisis has resulted in a reduction in Medi-Cal payments to providers, including hospitals.State lawmakers recently approved a final budget proposal that reduces Medi-Cal program funding by $1.6 billion.The reduction includes a 10 percent reduction in some provider payments.It also increases Medi-Cal beneficiaries’ share of cost for service payment, decreases annual dollar caps on services, and reduces funding for Adult Day Health Care.These reductions are only partially offset by federal stimulus spending, which is scheduled to expire. If the rates paid by governmental payers are further reduced, if the scope of services covered by governmental payers is limited or if we, or one or more of our Hospitals, are excluded from participation in the Medicare or Medi-Cal program or any other government healthcare program, there could be a material adverse effect on our business, financial condition, results of operations or cash flows. In addition to the changes implemented by PPACA, the Medicare and Medicaid programs are subject to statutory and regulatory changes, administrative rulings, interpretations and determinations concerning patient eligibility requirements, funding levels and the method of calculating payments or reimbursements, among other things; requirements for utilization review; and federal and state funding restrictions, all of which could materially increase or decrease payments from these government programs in the future, as well as affect the cost of providing services to our patients and the timing of payments to our facilities.We are unable to predict the effect of future government healthcare funding policy changes on our operations. OUR BUSINESS CONTINUES TO BE ADVERSELY AFFECTED BY A HIGH VOLUME OF UNINSURED AND UNDERINSURED PATIENTS The primary collection risks associated with our accounts receivable relate to uninsured patient accounts and those patient accounts for which the primary insurance carrier has paid the amounts covered by the applicable agreement, but patient responsibility amounts (deductibles and co-payments) remain outstanding. The provision for doubtful accounts relates primarily to amounts due directly from patients. This risk has increased, and will likely continue to increase, if more individuals enroll in high deductible and co-payment insurance plans or forego health insurance coverage entirely. These trends will likely be exacerbated if general economic conditions remain challenging or if unemployment levels in the communities in which we operate rise. If unemployment rates increase, our business strategies to generate organic growth and to improve admissions and adjusted admissions at our hospitals may become more difficult to accomplish. The amount of our provision for doubtful accounts is based on our assessments of historical collection trends, business and economic conditions, trends in federal and state governmental and private employer health coverage and other collection indicators. A continuation in trends that results in increasing the proportion of accounts receivable being comprised of uninsured or under-insured accounts could adversely affect our collections of accounts receivable, results of operations and cash flows. PPACA seeks to decrease the number of uninsured individuals through employer mandates and individual requirements, which may have a positive effect on our accounts receivable. However, due to the lack of implementing regulations, delayed implementation timelines, and pending Supreme Court action seeking to invalidate several key provisions of the law, it is difficult to predict the full impact PPACA will have on our results of operations. COST CONTAINMENT, PAY FOR PERFORMANCE, AND OTHER PROGRAMS IMPOSED BY THIRD-PARTY PAYERS, INCLUDING GOVERNMENT HEALTH CARE PROGRAMS, MAY DECREASE THE COMPANY’S REVENUE The health care industry is currently undergoing significant changes and is regularly subject to regulatory and political intervention.We expect to derive a considerable portion of the Company’s revenue through our Hospitals from government-sponsored health care programs and third-party payers (such as employers, private insurers, HMOs or preferred provider organizations). It is possible that reimbursement from government and private third-party payers for hospital services may be reduced in the future due to a deterioration in general economic conditions and fiscal pressures placed upon federal and state governments.Further reductions in payments or other changes in reimbursement for health care services could have a material adverse effect on the Company’s business, financial condition and/or results of operations.Also, rates paid by private third-party payers are generally higher than Medicare, Medicaid and HMO payment rates.Any decrease in the relative number of patients covered by private insurance would have a material adverse effect on the Company’s revenues and operations. 16 WE ARE REQUIRED TO TREAT PATIENTS WITH EMERGENCY MEDICAL CONDITIONS REGARDLESS OF THE PATIENT’S ABILITY TO PAY In accordance with EMTALA, we are required to provide medical treatment to stabilize any patient who arrives at our Hospitals with an emergency medical condition, regardless of the patient’s ability to pay.Accordingly, our results of operations may be negatively impacted by an increase in the number of indigent or charity care patients with emergency medical conditions treated at our Hospitals. CONTINUING TO PROVIDE QUALITY MEDICAL SERVICES FROM TALENTED PHYSICIANS IS CRITICAL TO OUR BUSINESS Generally, physicians are responsible for making patient admission decisions at our hospitals.Physicians are not employees and may terminate their affiliation with our Hospitals at any time.Our business depends, in large part, upon the number, quality, and success of the physicians who perform services at our Hospitals, as well as the strength of our relationships with these physicians.Any failure of these physicians to maintain the quality of medical care provided or to otherwise adhere to professional guidelines at the Hospitals, or any damage to the reputation of a key physician or group of physicians, could damage the Company’s and the Hospitals’ reputations in the medical marketplace and may subject us to liability and significantly reduce our revenue and increase our costs. Also, like many hospitals, we face a growing shortage of primary care and specialty physicians.Should this shortage continue or worsen, the utilization of our hospitals may be adversely impacted.This could have a negative impact on our revenues and profitability. WE MAY BE INVOLVED IN LITIGATION WITH OUR MEDICAL STAFF The primary relationship between a hospital and the physicians who practice in it is through the hospital's organized medical staff. Medical staff bylaws, rules and policies establish the criteria and procedures at acute care hospitals by which a physician may have his or her privileges or membership curtailed, denied or revoked. Physicians who are denied medical staff membership or certain clinical privileges, or who have such membership or privileges curtailed, denied or revoked may file legal actions against hospitals. Such actions may include a wide variety of claims, some of which could result in substantial uninsured damages to a hospital. In addition, unanticipated failure of the governing body to adequately oversee the conduct of its medical staff may result in hospital liability to third parties. WE FACE COMPETITION IN STAFFING QUALIFIED NURSES AND MEDICAL SUPPORT STAFF FOR OUR HOSPITALS, WHICH COULD INCREASE OUR LABOR COSTS Health care providers depend on qualified nurses, as well as other medical support staff, to provide quality health care services to patients. We must compete with other health care providers in attracting and retaining qualified nurses and medical support personnel, which may cause our labor expenses to rise. In addition, California has adopted legislation and regulations mandating a series of specific minimum patient-to-nurse ratios in all acute care hospital nursing units. Any failure to comply with nurse staff ratios could result in action by licensure authorities and/or subject the Hospitals to liability which could have a material adverse effect on the Company’s results of operations. UNION CONTRACTS HAVE EXPIRED AND THERE CAN BE NO ASSURANCE THAT THE CONTRACTS WILL BE RENEWED Approximately 43% of the Company’s employees are represented by labor unions as of March 31, 2012.The CNA Agreement expired on February 28, 2011 and the SEIU Agreement expired on August 31, 2011. Both agreements are currently in negotiations.The agreements have “no strike” provisions and compensation caps which provide the Company with long term compensation and workforce stability. For both unions, all prior grievances regarding retiree medical benefits, the administration of pay adjustments and pay practices, changes in medical benefits and several wrongful terminations have been resolved in the form of settlement agreements. 17 IF EITHER THE COMPANY OR THE HOSPITALS FAIL TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS, WE MAY SUFFER PENALTIES OR BE REQUIRED TO MAKE SIGNIFICANT CHANGES TO OUR OPERATIONS The Company and our Hospitals are subject to many laws and regulations at the federal, state and local levels.These laws and regulations require our Hospitals to meet various licensing, certification and other requirements, including those relating to: ● billing and coding for services and properly handling overpayments ● licensure and certification issues ● physician ownership ● payments to specialty hospitals, should any of the Hospitals be determined to be a specialty hospital ● prohibited inducements for patient referrals and restrictions on payments for marketing ● the adequacy of medical care, equipment, personnel, operating policies and procedures ● confidentiality, maintenance, data breach, identify theft and security issues associate with health-related and personal information and medical records ● activities regarding competitors ● reimbursement audits ● environmental protection If the Company fails to comply with applicable laws and regulations, it could suffer civil or criminal penalties.States are increasingly regulating the delivery of health care services. The hospital industry is subject to extensive state and local regulation with respect to reimbursement, licensure, certification and health planning.This regulation relates, among other things, to the adequacy of physical plant and equipment, qualifications of personnel, standards of medical care and operational requirements.Compliance with such regulatory requirements, as interpreted and amended from time to time, can increase operating costs and thereby adversely affect the financial viability of the company.In the future, different interpretations or enforcement of existing or new laws and regulations could subject the current practices to allegations of impropriety or illegality, or could require the Company to make changes in its facilities, equipment, personnel, services, capital expenditure programs and operating expenses.Current or future legislative initiatives or government regulation may have a material adverse effect on the Hospitals’ operations or reduce the demand for their services. THE COMPANY CONDUCTS ON-GOING REVIEWS OF ITS COMPLIANCE WITH VARIOUS LAWS RELATED TO PHYSICIAN ARRANGEMENTS, WHICH MAY REVEAL VIOLATIONS THAT COULD SUBJECT THE COMPANY TO FINES OR PENALTIES The Company and our Hospitals have entered into a variety of relationships with physicians.In an increasingly complex legal and regulatory environment, these relationships may pose a variety of legal or business risks.The Company conducts reviews of its compliance with the federal Anti-kickback Statute, Stark Law and other applicable laws as they relate to the Company’s relationships with potential referral sources. One of the Company’s largest shareholders, OC-PIN, is owned and controlled by physicians who also refer to and practice at our Hospitals. The Hospitals have various contractual relationships with OC-PIN physicians as well as physicians who are not owners of the Company. The Company entered into a sale leaseback transaction for substantially all of the real estate with Pacific Coast Holdings Investment, LLC (“PCHI”) whereby the Company leases substantially all of the real property of our Hospitals from PCHI.PCHI is owned by Ganesha Realty, LLC, which is managed by Dr. Kali P. Chaudhuri and various physician investors. The Company has a review process in place to ensure that its agreements with potential referral sources are in writing and comply with applicable laws.Additionally, the Company has reviewed the terms of the purchase of ownership interests in the Company by OC-PIN, as well as the real estate sale-leaseback agreement with PCHI, and has determined that these transactions should be determined to be permissible under applicable law. However, if the Company or any of our Hospitals are not in compliance with federal and state fraud and abuse laws and physician self-referral laws, the Company could be subject to repayment obligations, fines, penalties, exclusion from participation in federal health care programs, and other sanctions which would have a material adverse effect on the Company’s profitability. WE FACE INTENSE COMPETITION IN OUR BUSINESS The health care industry is highly competitive.We compete with a variety of other organizations in providing medical services, which may have greater financial resources available to them. Some of the hospitals that compete with our hospitals are owned by government agencies or are not-for-profit organizations.Tax-exempt competitors may have certain financial advantages not available to our facilities, such as endowments, charitable contributions, tax-exempt financing, and exemptions from sales, property and income taxes.In certain states, including California, some not-for-profit hospitals are permitted by law to directly employ physicians while for-profit hospitals are generally prohibited from doing so.We also face increasing competition from physician-owned specialty hospitals and freestanding surgery, diagnostic and imaging centers for market share in high-margin services and for quality physicians and personnel.If competing health care providers are better able to attract more patients, recruit and retain physicians, expand services or obtain favorable managed care contracts at their facilities, we may continue to experience a decline in patient volume levels. 18 A SIGNIFICANT PORTION OF OUR BUSINESS IS CONCENTRATED IN CERTAIN MARKETS AND THE RESPECTIVE ECONOMIC CONDITIONS OR CHANGES IN THE LAWS AFFECTING OUR BUSINESS IN THOSE MARKETS COULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY We receive all of our inpatient services revenue from operations in Orange County, California.The economic condition of this market could affect the ability of our patients and third-party payers to reimburse us for our services, through its effect on disposable household income and the tax base used to generate state funding for Medicaid programs.An economic downturn, or changes in the laws affecting our business in our market and in surrounding markets, could have a material adverse effect on the Company. Further, many individuals receive health insurance coverage through their employers.If unemployment levels continue to increase, the number of individuals with health insurance may decrease.As a result, our Hospitals may in turn experience a decrease in patient volumes or an increase in services provided to uninsured patients.These factors, although uncertain, could have a negative impact on our results of operations. WE MUST EFFECTIVELY AND TIMELY IMPLEMENT ELECTRONIC HEALTH RECORD SYSTEMS IN ORDER TO AVOID MEDICARE PAYMENT REDUCTIONS The Health Information Technology for Economic and Clinical Health Act (“HITECH”) was introduced as part of the American Recovery and Reinvestment Act of 2009.The legislation was created to both stimulate the adoption of electronic health records in the United States and to require enhanced privacy safeguards for protected health information.The HITECH Act provides for incentives to those providers who have adopted EHR systems and meet Medicare’s requirements for meaningful use thereof.Further, beginning in 2015, providers who fail to demonstrate meaningful use will receive negative adjustments in Medicare reimbursement. Failure to demonstrate meaningful use of an electronic health record system by the 2015 deadline could have an adverse effect on our results of operations. WE MAY BE SUBJECT TO GOVERNMENTAL INVESTIGATIONS AND WHISTLEBLOWER ACTIONS The federal False Claims Act imposes penalties on anyone who knowingly submits or causes the submission of a fraudulent reimbursement claim to the government.The law further allows a private party to initiate a False Claims Act suit on behalf of the government, known as a qui tam action. In past years, settlements and judgments related to False Claims Act violations have totaled in the billions of dollars.While we believe that our company operates in compliance with applicable laws and regulations, being named as a defendant in a False Claims Act lawsuit could have a material adverse effect on our results of operations. WE MAY BE LIABLE FOR LOSSES NOT COVERED BY OR IN EXCESS OF OUR INSURANCE We are subject to medical malpractice suits and other legal actions in the ordinary course of business.These actions may involve significant defense costs and large monetary claims.We cannot predict the frequency or the effect these lawsuits will have on our results of operations.While we believe that we have retained adequate insurance coverage to protect our operations, all general liability insurance we purchase is subject to policy limitations.If any insurance policy limitations are reached, we may be subject to payments not covered by insurance and which may have a material adverse effect on our results of operations. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 19 ITEM 2. PROPERTIES In March 2005, the Company completed the acquisition of the Hospitals and their associated real estate from Tenet. At the closing of the acquisition, the Company transferred all of the fee interests in the acquired real estate to PCHI, a company owned indirectly by two of the Company's largest shareholders. As further discussed in the consolidated financial statements, the Company consolidates PCHI. The Company entered into a Triple Net Lease dated March 7, 2005 (amended and restated as of April 13, 2010) under which it leased back from PCHI all of the real estate that it transferred to PCHI. Additionally, the Company leases property from other lessors. As of March 31, 2012, the Company's principal facilities are listed in the following table: PROPERTY APPROXIMATE AGGREGATE SQUARE FOOTAGE LEASE RATE INITIAL LEASE EXPIRATION Western Medical Center-Santa Ana 1001 North Tustin Avenue Santa Ana, CA 92705 See note 1. February 28, 2030 Administrative Building 1301 N. Tustin Avenue Santa Ana, CA See note 1. February 28, 2030 Western Medical Center-Anaheim 1025 South Anaheim Boulevard Anaheim, CA 92805 See note 1. February 28, 2030 Coastal Communities Hospital 2701 South Bristol Street Santa Ana, CA 92704 See note 1. February 28, 2030 Chapman Medical Center 2601 East Chapman Avenue Orange, CA 92869 See note 2. December 31, 2023 1. Effective April 13, 2010, the Company entered into an amended and restated lease with PCHI. The amended lease terminates on the 25-year anniversary of the original lease (March 7, 2005), grants the Company the right to renew for one additional 25-year period, and requires combined annual base rental payments of $8.3 million for all four properties. However, until PCHI refinances the related real estate loan, the annual base rental payments are reduced to $7.3 million. In addition, the Company may offset, against its rental payments owed to PCHI, interest payments that it makes on the related real estate loan. Lease payments to PCHI are eliminated in consolidation. 2. Leased from an unrelated party. Monthly lease payments are $133,860. The State of California has imposed new hospital seismic safety requirements. Under these new requirements, the Hospitals must meet stringent seismic safety criteria in the future. In addition, there could be other remediation costs pursuant to this seismic retrofit. The State of California has introduced a new seismic review methodology known as HAZUS. The HAZUS methodology may preclude the need for some structural modifications. All four Hospitals requested HAZUS review and received a favorable notice pertaining to structural reclassification. All Hospital buildings, with the exception of one (an administrative building), have been deemed compliant until January 1, 2030 for both structural and nonstructural retrofit.The Company does not have an estimate of the cost to remediate the seismic requirements for the administrative building as of March 31, 2012. There are additional requirements that must be complied with by 2030. The costs of meeting these requirements have not yet been determined. Compliance with seismic ordinances will be costly and could have a material adverse effect on the Company's cash flow.In addition, remediation could possibly result in certain environmental liabilities, such as asbestos abatement. The Company believes that its current leased space is adequate for its current purposes and for the next fiscal year. 20 ITEM 3. LEGAL PROCEEDINGS LABOR AND EMPLOYMENT From time to time, health care facilities receive requests for information in the form of a subpoena from licensing entities, such as the Medical Board of California, regarding members of their medical staffs. Also, California state law mandates that each medical staff is required to perform peer review of its members. As a result of the performance of such peer reviews, action is sometimes taken to limit or revoke an individual's medical staff membership and privileges in order to assure patient safety. Approximately 43% of the Company's employees are represented by labor unions as of March 31, 2012. The CNA Agreement expired on February 28, 2011 and the SEIU Agreement expired on August 31, 2011. Both agreements are currently in negotiations.The agreements have “no strike” provisions and compensation caps which provide the Company with long term compensation and workforce stability. For both unions, all prior grievances regarding retiree medical benefits, the administration of pay adjustments and pay practices, changes in medical benefits and several wrongful terminations have been resolved in the form of settlement agreements. OTHER LEGAL PROCEEDINGS On January 6, 2012, the Regents of the University of California (UC), acting on behalf of UC Irvine Healthcare, filed suit in Orange County Superior Court against Western Medical Center-Anaheim (WMC-A) for breach of contract based upon an allegation that WMC-A guaranteed payment for health care services provided to a patient WMC-A transferred to UC Irvine Medical Center because the patient needed a higher level of care than WMC-A could provide.The Company filed an answer to the complaint and UC demurred to the Company’s answer.The Company then filed an amended answer to UC’s complaint and UC demurred to the Company’s amended answer.UC’s demurrer is currently set for hearing in June 2012.At March 31, 2012, the Company had accrued $1.8 million for this guarantee. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 21 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company's common stock is listed for trading on the OTC Bulletin Board under the symbol "IHCH.OB." The trading market for the Company's common stock has been extremely thin. In view of the extreme thinness of the trading market, the prices reflected on the chart below as reported on the OTC Bulletin Board may not be indicative of the price at which any prior or future transactions were or may be effected in the Company's common stock. Stockholders are cautioned against drawing any conclusions from the data contained herein, as past results are not necessarily indicative of future stock performance. The following table sets forth the quarterly high and low bid price for the Company's common stock for each quarter for the period from April 1, 2010 through March 31, 2012, as quoted on the Over-the-Counter Bulletin Board. Such Over-the-Counter market quotations reflect inter dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. PERIOD HIGH LOW Apr 2010 - Jun 2010 Jul 2010 - Sep 2010 Oct 2010 - Dec 2010 Jan 2011 - Mar 2011 Apr 2011 - Jun 2011 Jul 2011 - Sep 2011 Oct 2011 - Dec 2011 Jan 2012 - Mar 2012 As of the date of this report, there were approximately 131 record holders of the Company's common stock; this number does not include an indeterminate number of stockholders whose shares may be held by brokers in street name. The Company has not paid and does not expect to pay any dividends on its shares of common stock for the foreseeable future, as any earnings will be retained for use in the business. The following table provides summary information concerning the Company's equity compensation plan as of March 31, 2012. Equity Compensation Plan Information Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders - Total 22 ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K contains forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks discussed under the caption "Risk Factors" herein that may cause our Company's or our industry's actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as may be required by applicable law, we do not intend to update any of the forward-looking statements to conform these statements to actual results. As used in this report, the terms "we," "us," "our," "the Company," "Integrated Healthcare Holdings" or "IHHI" mean Integrated Healthcare Holdings, Inc., a Nevada corporation, unless otherwise indicated. Unless otherwise indicated, all amounts included in this Item 7 are expressed in thousands (except percentages and per share amounts). OVERVIEW On March 8, 2005, we completed our acquisition (the "Acquisition") of four Orange County, California hospitals and associated real estate, including: (i) 282-bed Western Medical Center - Santa Ana, CA; (ii) 188-bed Western Medical Center - Anaheim, CA; (iii) 178-bed Coastal Communities Hospital in Santa Ana, CA; and (iv) 114-bed Chapman Medical Center in Orange, CA (collectively, the "Hospitals") from Tenet Healthcare Corporation. The Hospitals were assigned to four of our wholly owned subsidiaries formed for the purpose of completing the Acquisition. We also acquired the following real estate, leases and assets associated with the Hospitals: (i) a fee interest in the Western Medical Center at 1001 North Tustin Avenue, Santa Ana, CA, a fee interest in the administration building at 1301 North Tustin Avenue, Santa Ana, CA, certain rights to acquire condominium suites located in the medical office building at 999 North Tustin Avenue, Santa Ana, CA; (ii) a fee interest in the Western Medical Center at 1025 South Anaheim Blvd., Anaheim, CA; (iii) a fee interest in the Coastal Communities Hospital at 2701 South Bristol Street, Santa Ana, CA, and a fee interest in the medical office building at 1901 North College Avenue, Santa Ana, CA; (iv) a lease for the Chapman Medical Center at 2601 East Chapman Avenue, Orange, CA, and a fee interest in the medical office building at 2617 East Chapman Avenue, Orange, CA; and (v) equipment and contract rights. At the closing of the Acquisition, we transferred all of the fee interests in the acquired real estate (the "Hospital Properties") to Pacific Coast Holdings Investment, LLC ("PCHI"), a company owned 51% by various physician investors and 49% by our largest shareholder. SIGNIFICANT CHALLENGES COMPANY– Our Acquisition involved significant cash expenditures, debt incurrence and integration expenses that has seriously strained our consolidated financial condition. If we are required to issue equity securities to raise additional capital or for any other reasons, existing stockholders will likely be substantially diluted, which could affect the market price of our stock. In April 2010 we issued equity securities to existing shareholders and a new lender. (see "WARRANTS”). INDUSTRY– Our Hospitals receive a substantial portion of their revenues from Medicare and Medicaid. The healthcare industry is experiencing a strong trend toward cost containment, as the government seeks to impose lower reimbursement and resource utilization group rates, limit the scope of covered services and negotiate reduced payment schedules with providers. These cost containment measures generally have resulted in a reduced rate of growth in the reimbursement for the services that we provide relative to the increase in our cost to provide such services. Changes to Medicare and Medicaid reimbursement programs have limited, and are expected to continue to have limited, payment increases. Also, the timing of payments made under the Medicare and Medicaid programs is subject to regulatory action and governmental budgetary constraints resulting in a risk that the time period between submission of claims and payment could increase. Further, within the statutory framework of the Medicare and Medicaid programs, a substantial number of areas are subject to administrative rulings and interpretations which may further affect payments. 23 Our business is subject to extensive federal, state and, in some cases, local regulation with respect to, among other things, participation in the Medicare and Medicaid programs, licensure and certification of facilities, and reimbursement. These regulations relate, among other things, to the adequacy of physical property and equipment, qualifications of personnel, standards of care, government reimbursement and operational requirements. Compliance with these regulatory requirements, as interpreted and amended from time to time, can increase operating costs and thereby adversely affect the financial viability of our business. Since these regulations are amended from time to time and are subject to interpretation, we cannot predict when and to what extent liability may arise. Failure to comply with current or future regulatory requirements could also result in the imposition of various remedies including (with respect to inpatient care) fines, restrictions on admission, denial of payment for all or new admissions, the revocation of licensure, decertification, imposition of temporary management or the closure of a facility or site of service. We are subject to periodic audits by the Medicare and Medicaid programs, which have various rights and remedies against us if they assert that we have overcharged the programs or failed to comply with program requirements. Rights and remedies available to these programs include repayment of any amounts alleged to be overpayments or in violation of program requirements, or making deductions from future amounts due to us. These programs may also impose fines, criminal penalties or program exclusions. Other third-party payer sources also reserve rights to conduct audits and make monetary adjustments in connection with or exclusive of audit activities. The healthcare industry is highly competitive. We compete with a variety of other organizations in providing medical services, many of which have greater financial and other resources and may be more established in their respective communities than we are. Competing companies may offer newer or different centers or services than we do and may thereby attract patients or customers who are presently our patients or customers or are otherwise receiving our services. An increasing trend in malpractice litigation claims, rising costs of malpractice litigation, losses associated with these malpractice lawsuits and a constriction of insurers have caused many insurance carriers to raise the cost of insurance premiums or refuse to write insurance policies for hospital facilities. Also, a tightening of the reinsurance market has affected property, vehicle, and excess liability insurance carriers. We receive all of our inpatient services revenue from operations in Orange County, California. The economic condition of this market could affect the ability of our patients and third-party payers to reimburse us for our services, through its effect on disposable household income and the tax base used to generate state funding for Medicaid programs. An economic downturn, or changes in the laws affecting our business in our market and in surrounding markets, could have a material adverse effect on our financial position, results of operations, and cash flows. LIQUIDITY AND CAPITAL RESOURCES The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of obligations in the normal course of business. We had a total stockholders’ deficiency of $11.6 million and a working capital deficit of $14.7 million at March 31, 2012.For the year ended March 31, 2012, we had net income of $7.5 million.As discussed below, the stated maturity date of our $45.0 million Term Note under our Credit Agreements with Silver Point is April 13, 2013.If we are unable to refinance, restructure or extend our obligation to repay the principal amount by the maturity date, such failure would constitute a default under the Credit Agreement with Silver Point and our other loan facilities, which would permit Silver Point and our other lenders to seize our assets and those of our variable interest entity, PCHI.Any actions by Silver Point or our other lenders to enforce their rights by seizing our assets could force us into bankruptcy or liquidation, which would have a material adverse effect on our liquidity and financial position and the value of our common stock. Key items for the year ended March 31, 2012 included: 1. Net service patient revenues (patient service revenues, net of contractual allowances and discounts, less provision for doubtful accounts) for the years ended March 31, 2012 and 2011 were $365.3 million and $423.1 million, respectively, representing a decrease of 13.7%. The Hospitals serve a disproportionate number of indigent patients and receive governmental revenues and subsidies in support of care for these patients. Governmental revenues include payments from Medicaid, Medicaid DSH, and Orange County, CA (CalOptima). Governmental net revenues decreased $58.5 million for the year ended March 31, 2012 compared to the year ended March 31, 2011.The primary reason for the significant decrease in governmental net revenues related to the Hospital Quality Assurance Fee program (“QAF”) payments received from the State of California. During the year ended March 31, 2012, we received $31.9 million in QAF payments compared to $87.2 million during the year ended March 31, 2011 (see “HOSPITAL QUALITY ASSURANCE FEES”). Inpatient admissions decreased by 7.8% to 21.3 for the year ended March 31, 2012 compared to 23.1 for the year ended March 31, 2011. The decline in admissions is primarily related to reductions in managed care, shifts from inpatient to outpatient observation, and obstetrics admissions. 24 Uninsured patients, as a percentage of gross charges (retail charges), were 5.3% for the year ended March 31, 2012 compared to 5.4% for the year ended March 31, 2011. 2. Operating expenses: Management is working aggressively to reduce costs without reduction in service levels. These efforts have in large part been offset by inflationary pressures. Operating expenses before interest for the year ended March 31, 2012 were $352.6 million, or 6.8%, lower than during the year ended March 31, 2011.The most significant factor of this decrease related to QAF fees paid totaling $15.9 million and $47.8 million during the years ended March 31, 2012 and 2011, respectively.Without including the QAF fees in fiscal years 2012 and 2011, operating expenses before interest for the year ended March 31, 2012 increased by $6.1 million over the same period in fiscal 2011.The primary reason for this increase related to an increase in salaries and benefits of $7.2 million, of which $4.7 million related to increased costs of health insurance for our employees. DEBT – On April 13, 2010 (the “Effective Date”), we entered into an Omnibus Credit Agreement Amendment (the “Omnibus Amendment”) with SPCP Group IV, LLC and SPCP Group, LLC (together, “Silver Point”), Silver Point Finance, LLC, as the Lender Agent, PCHI, Ganesha Realty LLC (“Ganesha”), Dr. Chaudhuri and KPC Resolution Company (“KPC”).KPC and Ganesha are companies owned and controlled by Dr. Chaudhuri, who is our majority shareholder.Ganesha owns a 49% membership interest in PCHI. We entered into the Omnibus Amendment in connection with the Loan Purchase and Sale Agreement (the “Loan Purchase Agreement”), dated as of January 13, 2010, as amended, by and between KPC and the previous lender’s receiver.Under the Loan Purchase Agreement, and as approved by the Court on April 2, 2010, KPC agreed to purchase all of the Credit Agreements from Medical Capital Corporation’s receiver for $70.0 million.Concurrent with the closing of the Loan Purchase Agreement, KPC sold its interest in the Credit Agreements to Silver Point, and KPC purchased from Silver Point a 15% participation interest in the Credit Agreements.On April 13, 2010, concurrent with the effectiveness of the Omnibus Amendment and the closing of the Loan Purchase Agreement, Silver Point acquired all of the Credit Agreements, including the security agreements and other ancillary documents executed by us in connection with the Credit Agreements, and became the “New Lender” under the Credit Agreements. The following are material terms of the Omnibus Amendment: ● The stated maturity date under each Credit Agreement was changed to April 13, 2013. ● Affirming release of prior claims between us and the previous lender’s receiver, Silver Point agreed to waive any events of default that had occurred under the Credit Agreements and waived claims to accrued and unpaid interest and fees of $6.4 million under the Credit Agreements as of April 13, 2010. ● The $80.0 million Credit Agreement was amended so that the $45.0 million term note (the “$45.0 million Loan”) and $35.0 million non-revolving line of credit note (the “$35.0 million Loan”) will each bear a fixed interest rate of 14.5% per year.These loans previously bore interest rates of 10.25% and 9.25%, respectively.In addition, we agreed to make certain mandatory prepayments of the $35.0 million Loan when we received proceeds from certain new financing of our accounts receivable or provider fee funds from Medi-Cal under the Hospital Quality Assurance Fee program (see “HOSPITAL QUALITY ASSURANCE FEES PROGRAM”).The $35.0 million non-revolving line of credit was refinanced on August 30, 2010 (see below). ● The $50.0 million Revolving Credit Agreement was amended so that Silver Point would, subject to the terms and conditions contained therein, make up to $10.0 million in new revolving funds available to us for working capital and general corporate purposes.Each advance under the $50.0 million Revolving Credit Agreement would bear interest at an annual rate of Adjusted LIBOR (calculated as LIBOR subject to certain adjustments, with a floor of 2% and a cap of 5%) plus 12.5%, compared to an interest rate of 24.0% that was previously in effect under the $50.0 million revolving credit agreement.In addition, we agreed to make mandatory prepayments of the $50.0 million Revolving Credit Agreement under the conditions described above with respect to the $80.0 million Credit Agreement.The financial covenants under the $50.0 million Revolving Credit Agreement were also amended to increase the required levels of minimum EBITDA (as defined in the Omnibus Amendment) from the levels previously in effect under the $50.0 million Revolving Credit Agreement. This $50.0 million revolving line of credit was refinanced on August 30, 2010 (see below). ● The $10.7 million Credit Agreement was amended so that the $10.7 million convertible term note will bear a fixed interest rate of 14.5% per year, compared to the interest rate of 9.25% previously in effect and to eliminate the conversion feature of the loan.In addition, we agreed to make mandatory prepayments of the $10.7 million Credit Agreement under the conditions described above with respect to the $80.0 million Credit Agreement. This $10.7 million term note was refinanced on August 30, 2010 (see below). 25 In connection with the sale of the Credit Agreements, all warrants and stock conversion rights issued to the previous lender were cancelled.In connection with the Omnibus Amendment, we issued new warrants (see “WARRANTS”). On August 30, 2010, we (excluding PCHI) entered into a Credit and Security Agreement (the “New Credit Agreement”) with MidCap Financial, LLC, a commercial finance lender specializing in loans to middle market health care companies, and Silicon Valley Bank (collectively, the “AR Lender”). Under the New Credit Agreement, the AR Lender committed to provide up to $40.0 million in loans to us under a secured revolving credit facility (the “New Credit Facility”), which may be increased to up to $45.0 million upon our request, if the AR Lender consents to such increase.Upon execution of the New Credit Agreement, the AR Lender funded approximately $39.7 million of the New Credit Facility, which funds were used primarily to repay approximately $35.0 million in loans outstanding to affiliates of Silver Point (“Term Lender”).Upon such repayment, the remaining balances on our $35.0 million non-revolving line of credit loan, $50.0 million revolving credit agreement and $10.7 million credit agreement with the Term Lender were fully repaid and terminated.The only loan currently outstanding to the Term Lender consists of a $45.0 million Loan issued under our $80.0 million Credit Agreement. The New Credit Facility is secured by a first priority security interest on substantially all of our assets, including the equity interests inallof our subsidiaries (excluding PCHI). The availability of theAR Lender’s commitments under the New Credit Facility is limited by a borrowing base tied to our eligibleaccounts receivable and certain other availability restrictions. Loans under the New Credit Facility accrueinterestat LIBOR (subject to a 2.5% floor) plus 5.0% per annum, subject to a default rate of interest and other adjustments provided for in the New CreditAgreement.For purposes of calculating interest, all payments we make on the New Credit Facility are subject to a six business day clearance period. We also paya collateral management fee of .0625% per month on the outstanding balance (or a minimum balance amount equal to 85% of the monthly average borrowing base (the “Minimum Balance Amount”), if such amount is greater than the outstanding balance), a monthly minimum balance fee equal to the highest interest rate applicable to the loans if the Minimum Balance Amount is greater that the outstanding balance,and an unused line fee equal to .042% per month of the average unused portion of the New Credit Facility. We paid to the AR Lender a non-refundableoriginationfee of 1.0% of theAR Lender’s commitments under theNew Credit Facility at closing. The New Credit Agreement contains various affirmative and negative covenants and customary events of default, including payment defaults, breaches of representations and warranties, covenant defaults, cross-defaults to similar obligations, events of bankruptcy and insolvency, judgment defaults, the invalidity of liens on collateral, and the occurrence of events which have a material adverse effect on us. Amendment to $80.0 million Credit Agreement – Concurrently with the execution of the New Credit Agreement, on August 30, 2010 we entered into an amendment to its existing $80.0 million Credit Agreement, as amended (the “Original Credit Agreement”), with the Term Lender, PCHI, and Ganesha.Under this amendment, we agreed with the Term Lender to the following material changes to the Original Credit Agreement: ● In the event of a mandatory prepayment of our accounts receivable based financing facility under the Original Credit Agreement, the outstanding loans under such agreement shall not be required to be prepaid below $10.0 million.There is also a floor of $10.0 million below which commitments under such accounts receivable based facility would not be mandatorily reduced as a result of such prepayment. ● The Original Credit Agreement was amended to add an affirmative covenant requiring us to deliver financial statements and other financial and non-financial information to the Term Lender on a regular basis, and a negative covenant requiring that we maintain a minimum fixed charge coverage ratio of 1.0 and minimum levels of earnings before interest, tax, depreciation and amortization. ● We agreed to the provisions of an Intercreditor Agreement executed on August 30, 2010 by and between the AR Lender and the Term Lender with respect to shared collateral of ours that is being pledged under both the New Credit Agreement and the Original Credit Agreement.Under the Intercreditor Agreement, among other things the Term Lender consented to the AR Lender having a first priority lien on substantially all of the operating company’s assets while the Term Lender retained a second lien on such assets, in addition to the Term Lender’s first priority lien on our leased properties owned by PCHI. On October 29, 2010, we entered into Amendment No. 1 to the New Credit Agreement, dated as of August 30, 2010, by and among us and the AR Lender.Under Amendment No. 1, the AR Lender committed to increase the total revolving loan commitment amount under the New Credit Agreement from $40.0 million to $45.0 million, and we agreed to pay to the AR Lender a non-refundable origination fee of 1.0% of the AR Lender’s increased commitment under the amendment, or $50. 26 Also under Amendment No. 1, the AR Lender agreed to allow the inclusion in Eligible Accounts that are used to determine our Borrowing Baseof up to $33.6 million in aggregate federal or state matching payments to us related to the Hospital Quality Assurance Fee program (see “HOSPITAL QUALITY ASSURANCE FEES PROGRAM”) which amount was increased from $11.8 million for the first matching payment. In addition, the optional prepayment and permanent commitment reductionprovisions of the New Credit Agreement were amended to change the minimum Revolving Loan Commitment Amount to $20.0 million from $5.0 million.In addition, the prepayment fee calculation under the New Credit Agreement was changed so that the prepayment fee is based on $40.0 million rather than the amount of the permanent revolving loan commitment reduction amount. Lastly, under Amendment No. 1, in the event we permanently reduce our Revolving Loan Commitment Amount to $20.0 million (and assuming there is no Event of Default at the time), we would be permitted to transfer funds that are swept into the Lender’s account from our lockbox accounts to a different bank account designated by us. Effective March 1, 2011, we reduced our Revolving Loan Commitment Amount to $20.0 million.Beginning in April 2011, the funds that were previously swept into the Lender’s account were swept directly to our main account. During the year ended March 31, 2012, we paid down the balance of the $20.0 million revolving line of credit to $14.0 million.On June 8, 2012, we entered into Amendment No. 2 to the New Credit Agreement with the AR Lender.Under Amendment No. 2, the minimum Revolving Loan Commitment Amount under the New Credit Agreement was permanently reduced from $20.0 million to $14.0 million, and the AR Lender agreed that no Prepayment Fee will be payable in connection with such reduction. As of March 31, 2012, we had the following Credit Agreements: ● A $45.0 million Term Note issued under the $80.0 million Credit Agreement, bearing a fixed interest rate of 14.5% per year ($45.0 million outstanding balance at March 31, 2012). If any event of default occurs and continues, the lender can increase the interest rate to 19.5% per year.As of March 31, 2012, we were in compliance with all financial covenants.The stated maturity date for this Credit Agreement is April 13, 2013. ● A $20.0 million Revolving Credit Agreement, bearing an interest rate of 5.0% plus LIBOR, with a 2.5% floor, per year (7.5% at March 31, 2012) and an unused commitment fee of 0.625% per year ($14.0 million outstanding balance at March 31, 2012).For purposes of calculating interest, all payments we make on the New Credit Facility are subject to a six business day clearance period.As of March 31, 2012, we were in compliance with all financial covenants.The stated maturity date for this New Credit Facility is August 30, 2013. WARRANTS – On April 13, 2010 we issued warrants (the “Omnibus Warrants”) to purchase our common stock for a period of three years at an exercise price of $0.07 per share in the following denominations: 139.0 million shares to KPC or its designees and 96.0 million shares to Silver Point or its designees. The Omnibus Warrants also provide the holders with certain pre-emptive, information and registration rights. As of April 13, 2010, we recorded warrant expense and the related warrant liability of $2.9 million, representing fair value.As of March 31, 2012, the fair value of the Omnibus Warrants was $952. In addition, on April 13, 2010, we issued a three-year warrant (the “Release Warrant”) to acquire up to 170.0 million shares of common stock at $0.07 per share to Dr. Chaudhuri who facilitated the release (see “DEBT”) enabling us to recover amounts due from our prior lender and a $1.0 million reduction in principal of our outstanding debt, among other benefits to us.The Release Warrant also provides the holder with certain pre-emptive, information and registration rights. During the year ended March 31, 2010, we recorded the fair value of $2.1 million as an offsetting cost of the recovery.As of March 31, 2012, the fair value of the Release Warrant was $689. The Omnibus Warrants and the Release Warrant are collectively referred to as the “April Warrants.” The net gain (loss) related to the April Warrants for the year ended March 31, 2012 and 2011 was $(1.5) million and $1.9 million, respectively. HOSPITAL QUALITY ASSURANCE FEES PROGRAM– In October 2009, the Governor of California signed legislation supported by the hospital industry to impose a provider fee on general acute care hospitals that, combined with federal matching funds, would be used to provide supplemental Medi-Cal payments to hospitals. The state submitted the plan to the Centers for Medicare and Medicaid Services (“CMS”) for a required review and approval process, and certain changes in the plan were required by CMS. Legislation amending the fee program to reflect the required changes was passed by the legislature and signed by the Governor on September8, 2010. Among other changes, the legislation leaves distribution of “pass-through” payments received by Medi-Cal managed care plans that will be paid to hospitals under the program to the discretion of the plans. The hospital quality assurance fee program (“QAF”) created by this legislation initially provided payments for up to 21months retroactive to April 2009 and expiring on December31, 2010 (“2010 QAF”).In February 2011, CMS gave final approval for the 2010 QAF.In December 2011, CMS gave final approval for the extension of the QAF for the six month period from January 1 through June 30, 2011 (“2011 QAF”). 27 During the year ended March 31, 2012, we recognized $31.9 million in revenue from the state for the 2011 QAF ($18.4 million from the fee-for-service portion and $13.5 million from the supplemental managed care portion).During the year ended March 31, 2012, we recorded expenses of $15.1 million for the 2011 QAF fees paid to the state and $0.8 million in other expenses relating to the 2011 QAF. During the year ended March 31, 2011, we recognized $87.2 million in revenue from the state for the 2010 QAF ($44.4 million from the fee-for-service portion and $42.8 million from the supplemental managed care portion).During the year ended March 31, 2011, we recorded expenses of $44.7 million for the 2010 QAF fees paid to the state and $3.1 million in other expenses relating to the 2010 QAF. We cannot provide any assurances or estimates in connection with a possible continuation of the QAF program beyond June 30, 2011. ELECTRONIC HEALTH RECORDS INCENTIVE PROGRAM – Provisions of the American Recovery and Reinvestment Act of 2009 provide incentive payments for the adoption and meaningful use of certified electronic health record (EHR) technology.The Medicare EHR incentive program provides incentive payments to eligible hospitals (and certain other providers) that are meaningful users of certified EHRs.The Medicaid EHR incentive program provides incentive payments to eligible hospitals (and certain other providers) for efforts to adopt, implement, upgrade, or meaningfully use of certified EHR technology. CMS has established the final rule which requires eligible providers in their first year of participation in the Medicaid incentive payment program to demonstrate that they have adopted (acquired, purchased, or secured access to), or implemented, or upgraded to certified EHR technology in order to qualify for an incentive payment.During the second and subsequent years of the program, eligible providers are required to meet other criteria, including meaningful use, to receive additional funds.We have been awarded a total amount of $13.6 million under the Medicaid EHR incentive program, which will be earned and received over a four year period. We adopted certified EHR technology and we recognized income of $6.8 million relative to the first year under the Medicaid EHR incentive program during the year ended March 31, 2012. LONG TERM LEASE COMMITMENT WITH VARIABLE INTEREST ENTITY – On April 13, 2010, we and PCHI entered into a Second Amendment to Amended and Restated Triple Net Hospital Building Lease (the “2010 Lease Amendment”).Under the 2010 Lease Amendment, the annual base rent to be paid to PCHI was increased from $5.4 million to $7.3 million, but if PCHI refinances the $45.0 million Loan, the annual base rent may increase to $8.3 million.This lease commitment with PCHI is eliminated in consolidation. COMMITMENTS AND CONTINGENCIES – The State of California has imposed new hospital seismic safety requirements. Under these new requirements, the Hospitals must meet stringent seismic safety criteria in the future. In addition, there could be other remediation costs pursuant to this seismic retrofit. The State of California has introduced a new seismic review methodology known as HAZUS. The HAZUS methodology may preclude the need for some structural modifications. All four Hospitals requested HAZUS review and received a favorable notice pertaining to structural reclassification. All Hospital buildings, with the exception of one (an administrative building), have been deemed compliant until January 1, 2030 for both structural and nonstructural retrofit. We do not have an estimate of the cost to remediate the seismic requirements for the administrative building as of March 31, 2012. There are additional requirements that must be complied with by 2030. The costs of meeting these requirements have not yet been determined. Compliance with seismic ordinances will be costly and could have a material adverse effect on our cash flow.In addition, remediation could possible result in certain environmental liabilities, such as asbestos abatement. On July 1, 2011, we entered into software and services agreements with McKesson Technologies Inc. (“McKesson”) to upgrade our information technology systems. Under the agreements, McKesson will provide us with a variety of services, including new software implementation and education/training services for our personnel, software maintenance services and professional services related to movement and migration of data from legacy systems.McKesson will also furnish to us and maintain new hardware to accommodate the upgraded software and systems.The new hardware will include computers and servers, among other things, and will include installation, testing, and ongoing maintenance.We have entered into the arrangement to enhance our clinical information systems and upgrade our billing and revenue management information systems. The agreements will initially run for a period of five years, and the recurring services may be renewed by us for successive periods.The agreements do not provide that they may be terminated by us prior to the initial expiration date.The agreements provide for one-time fees and recurring fees which aggregate a total of $22.0 million.Approximately 60% of the fees are for one-time charges, while the balance is for recurring services. 28 CASH FLOW– Net cash provided by operating activities for the years ended March 31, 2012 and 2011 was $4.5 million and $32.5 million, respectively. Net income, adjusted for depreciation and other non-cash items, excluding the provision for doubtful accounts and net income from non-controlling interests (not a measurement under accounting principles generally accepted in the United States of America (“GAAP”), totaled $14.2 million and $23.1 million for the years ended March 31, 2012 and 2011, respectively. We used $9.1 million and provided $9.8 million in working capital for the years ended March 31, 2012 and 2011, respectively. Net cash provided in payment of accounts payable, accrued compensation and benefits and other current liabilities was $4.3 million and $0.1 million for the years ended March 31, 2012 and 2011, respectively. Cash provided by accounts receivable, net of provision for doubtful accounts, was $1.1 million and $0.6 million for the years ended March 31, 2012 and 2011, respectively. Net cash used in investing activities during the years ended March 31, 2012 and 2011 was $5.5 million and $1.7 million, respectively. In the years ended March 31, 2012 and 2011, we invested $5.5 million and $1.7 million in cash, respectively, in new property and equipment. Net cash used in financing activities for the years ended March 31, 2012 and 2011 was $7.8 million and $20.4 million, respectively. RESULTS OF OPERATIONS AND FINANCIAL CONDITION The following table sets forth, for the years ended March 31, 2012 and 2011, our consolidated statements of operations expressed as a percentage of net patient services revenues. Year ended March 31, Netpatient servicerevenues 100.0% 100.0% Operating expenses: Salaries and benefits 59.9% 50.0% Supplies 15.1% 12.5% Other operating expenses 20.4% 26.0% Depreciation and amortization 1.1% 1.0% 96.5% 89.5% Operating income 3.5% 10.5% Other income(expense): Income from electronic health records incentive program 1.9% 0.0% Interest expense, net (2.8%
